Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 1 of 44
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 2 of 44
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 3 of 44




             EXHIBIT A
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 4 of 44

        Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

                       Joseph C. Gathe, Jr., M.D., F.A.C.P.
                       4900 Fannin St.
                       Houston, Texas 77004
                       Tel: 713-526-9821·Fax: 713-526-0614
                       E-mail: drgathe@josephgathe.com

BORN:                        St. Louis, Missouri
                             Houstonian since 1960


EDUCATION:

    High School              Strake Jesuit College Preparatory
                             August 1970 – May 1974

    Credits                  Class Rank – 2

                             First Rank Science Student

                             First Rank Foreign Language Student over four
                             year period (Spanish)

                             Recipient Upjohn Company College Scholarship
                             for Academic Achievement

    Undergraduate            Trinity University, San Antonio, Texas
                             August 1974 – May 1977

    Degree                   B.A. – Biology, Summa Cum Laude
                             May 1978

                             First Year of medical school was accepted in lieu
                             of the final college year.

    Research                 Organic Chemistry: Mode of Synthesis of Primary
                             Amines bypassing the Hell-Volhard-Zelinsky
                             Reaction and Utilizing Phase Transfer Catalysis.

    Credits                  Presidential Scholarship Recipient for three years
                             at Trinity for maintenance of 4.0 GPA

                             Alpha Chi Honor Society
                             February 1977

                             Junior Year Phi Beta Kappa
                             May 1977


                                   1
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 5 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
                            Selected for medical school after three years of
                            Undergraduate training.

     Graduate               Washington University School of Medicine St.
                            Louis, Missouri
                            August 1977 – May 1978

                            Baylor College of Medicine
                            Houston, Texas
                            July 1978 – June 1981

     Degree                 M.D. (Honors)
                            June 8, 1981

     Achievements           Alpha Omega Honor Society
                            Henri J. Kaiser Merit Scholar Award


LICENSURE:                  Texas – F9471
                            August 1981

POSTGRADUATE:

     PGY1 Internship        Baylor College of Medicine; St. Luke’s Affiliated
                            Hospital; July 1981 – June 1982

     PGY2-3 Residency       Baylor College of Medicine; Affiliated Hospitals;
                            July 1982 – June 1984

     Credits                Recipient Henry O. McIntosh Award for
                            Outstanding Resident in Internal Medicine.

     PGY4                   Chief Medical Resident – Baylor College of
                            Medicine; St. Luke’s Affiliated Hospitals
                            July 1984 – December 1984

     Credits                Diplomate American Board of Internal Medicine
                            September 1984

     PGY4-5                 Fellowship Infectious Diseases
                            Baylor College of Medicine
                            The Methodist Hospital
                            Infectious Disease Laboratory
                            Temple Williams, Jr., M.D.
                            January 1985 – December 1986


     Credits                Diplomate American Board of Internal Medicine

                                  2
 Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 6 of 44

      Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
                               Subspecialty Infectious Diseases
                               November 1988


AFFILIATIONS:                  Harris County Medical Society
                               American College of Physicians
                               Houston Society of Internal Medicine
                               Texas Society of Internal Medicine
                               American Society of Internal Medicine
                               Texas Medical Association
                               Houston Medical Forum
                               American Society of Infectious Diseases
                               International AIDS Society
                               American Society of Microbiology
                               Infectious Diseases Society of America


RESEARCH AFFILIATIONS:         Therapeutic Concepts, P.A.
                               4900 Fannin St.
                               Houston, TX 77004



APPOINTMENTS:

      1997                     Fellow Infectious Diseases Society Of America

     1998                      Fellow American College of Physicians

     1987 -2008         Baylor College of Medicine
                               Department of Internal Medicine
                               Clinical Instructor

     1987-2017          Co-Director, Special Disease Unit
                              Park Plaza Hospital, Houston, Texas

     1989-1991                 Board of Trustees – AIDS Foundation of
                               Houston

     1997-2008          Medical Director - Donald R. Watkins
                              Memorial Foundation
                              Non-profit organization, provides primary
                              healthcare services to indigent population

     1997-200     Advisory Board – Diocesan AIDS Ministry

     2001-2007                 Board of Directors- Integrated Minority AIDS Network
                               Incorporated

                                     3
 Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 7 of 44

       Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

     2002-2008                      Chief of Infectious Diseases-Park Plaza Hospital

    2004                            Scientific Director-Black Clinical Research
                                    Consortium

    2006-2008                       IDSA-HIVMA Board of Directors



WORK HISTORY                        Private Practice, Houston, Texas
                                    Specialist in Infectious Diseases
                                    1987 – Present

HONORS                            African-American Health Care Trailblazers Hall
                                  Of Fame, 1998, 1999

                                  J P Morgan Chase – Center for Houston’s Future
                                  Leadership Award February 27,2003

                                 Texas Women’s Empowerment Foundation,
                                 Empowerment Award Recipient, October 23, 2004



JOURNAL ARTICLES


PUBLICATIONS:         Papers (36)                 Abstracts (93)
     “First in the World”:

      Pope-Pegram L., Gathe J.C. Jr., et al. Treatment of Presumed Central
      Nervous System Toxoplasmosis with Doxycycline. [Abstract]. VII
      International Conference on AIDS. Florence; 1991.

       Gathe J.C. Jr., et al. The Effectiveness of Paramomycin in the Treatment
      of Gastrointestinal Crytosporidiosis. [Abstract].VII International
      Conference on AIDS. Florence; 1991.

      Gathe J.C. Jr., et al. IMANI –1 TC3WP Single Drug-Proof of Concept
      Study: Pilot Study of the Safety and Efficacy of Kaletra (LPV/r) as Single
      Drug HAART in HIV+ ARV Naïve Patients Interim Analysis of Subjects
      Completing a 48 Week Study. XV IAS, 2004; Oral 1057.




                                          4
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 8 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
    PAPERS

    Pharmacokinetic analysis of nevirapine extended release 400 mg QD versus
    nevirapine immediate release 200 mg BID formulation in treatment-naïve
    patients with HIV-1 infection C L Yong, J Gathe, G Knecht, C Orrell, J
    Mallolas, D Podzamczer, B Trottier, W Zhang, JP Sabo, R Vinisko, M Drulak,
    AM Quinson

    Graña L, Gathe JC, Varon J: The role of statins in the intensive care unit. Curr
    Respir Med Rev, 2012;8:1.

    Espina IM, Gathe JC, Varon J: Pulmonary histoplasmosis in
    immunocompetent and immunocompromised patients. Curr Respir Med Rev
    2012;8:343-344.

    Pablo S, Gathe J, Varon J: Ethambutol-induced nephrotoxicity: Case report
    and review of the literature. Crit Care & Shock 2013;16:45-47.

    Gathe, J, Martin, D, Rawlins, M, Daquioag, B, Fuchs, J, Williams, V, Oie, K,
    Pakes, G, et al. for the COL40193 Study Team. Trizivir
    (Abacavir/Lamivudine/Zidovudine) Plus Lopinavir/Ritonavir Induction
    Therapy Followed by Trizivir-Alone Maintenance for HIV-1 Infected Patients:
    A 96-Week Pilot Treatment Simplification Study. JAIDS, doi:10.423/wja2012

    Lalezari, J, Gathe, J et al. Safety, Efficacy, and Pharmacokinetics of TBR-652,
    a CCR5/CCR2 Antagonist, in HIV-1 –Infected, Treatment-Experienced, CCR5
    Antogonist-Naïve Subjects, J Acquir Immune Defic Syndr; Vol 57, Number 2,
    June 1, 2011 pps. 118-124.

    Zajdenverg, R, Podsadecki, T, Badal-Faesen, S, Andrade-Villanueva, J, Gathe,
    J, et al. Similar safety and efficacy of once- and twice-daily lopinavir/ritonavir
    tablets in treatment-experienced HIV-1-infected subjects at 48 weeks. JAIDS,
    Vol. 54, Number 2, June 1, 2010; 143-151.

    Gathe, J et al. A Once-DailyLopinavir/Ritonavir-Based Regimen Is
    Noninferior to Twice-Daily Dosing and Results in Similar Safety and
    Tolerability in Antiretroviral-Naïve Subjects Through 48 Weeks. J Acquir
    Immune Defic Syndr, Vol 50, Number 5, April 15, 2009.

    Lisa Ross, Richard Elion, Randall Lanier, Edwin deJesus, Calvin Cohen,
    Robert R. Redfield, Joseph C. Gathe, et al. Modulation of K65R Selection by
    Zidovudine Inclusion-Analysis of HIV Resistance Selection in Subjects with
    Virologic Failure Receiving Once-Daily Abacavir/ Lamivudine/ Zidovudine and
    Tenofovir DF (Study COL40263). AIDS Research and Human Retroviruses.

    Gathe, J Jr. et al. Resolution of severe cryptosporidial diarrhea with Rifaximin
    in patients with acquired immune deficiency syndrome. J Acquir Immune
    Defic Syndr. Vol. 48, Number 3, July 1, 2008; pps. 365-366.

                                        5
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 9 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
    Gathe, J. Experience with darunavir in HIV-infected adults enrolled in a US
    expanded access program: results from a single center. Current Medical
    Research and Opinion, Vol. 24, No. 3, 2008, p. 769-773.


    DeJesus, E., Gottlieb, M., Gathe, J. et al. Safety and Efficacy of Enfuvirtide in
    Combination with Darunavir/Ritonavir and an Optimized Background Regimen
    in Triple-Class Experienced HIV-Infected Patients: the BLQ Study.
    Johnson M, Gathe JC Jr., et al. A Once-Daily Lopinavir/Ritonavir-Based
    Regimen Provides Noninferior Antiviral Activity Compared With a Twice-
    Daily Regimen. JAIDS, Vol 43, Number 2, October 1, 2006.

    Enron J Jr, Yeni P, Gathe J Jr, et al. Fosamprenavir/ritonavir versus
    lopinavir/ritonavir, each given BID in combination with the
    abacavir/lamivudine tablet for the initial treatment of HIV infection over 48
    weeks. Lancet. 2006; 368:476-482.

    Gathe JC Jr, et al. Long-term (120-week) antiviral efficacy and tolerability
    of fosamprenavir/ritonavir once daily in therapy-naïve patients with HIV-1
    infection: an uncontrolled, open-label, single-arm follow-up study. Clin Ther.
    2006:745-754.

    Simpson, David A; Estanislao, Lydia, A; Evans, Scott B; McArthur, Justin
    C; Marcus, Kendall D; Truffa, Melissa D; Lucey, et al. HIV-associated
    neuromuscular weakness syndrome. AIDS 2004, 18:1403-1412.

    Gathe J.C., Jr. et al. Solo: 48 week efficacy and safety comparison of once-
    daily fosamprenavir/ritonavir versus twice-daily nelfinavir in naive HIV-1-
    infected patients; AIDS 2004, 18:1529.1537




    Darunavir / Cobicistat/Emtricitabine/TenofovirAlafenamide in rapid initiation
    model of care for HIV-1 infection: Primary analysis of the DIAMOND
    Study.Greg D Huhn; Gordon Crofoot; Moti Ramgopal, Keith Dunn

    887. High rates of virologic suppression achieved in HIV-1 infected adults
    rapidlystarting antiretroviraltherapy (ART) with single tablet regimen (STR) of
    Darunavir/Cobicistat/Emtricitabine/Tenofovir Alafenamide (D/C/F/TAF)
    800/150/200/10 mg Regardless of baseline disease characteristics: Week 48
    subgroup analysis from Phase 3 DIAMOND Trial. Greg Huhn, Moti
    Ramgopal, Crofoot, Joseph Gathe et al.

    Week 96 Efficacy and safety results of the phase 3 randomized EMERALD trial
    to evaluate switching from boosted- protease inhibitors pluse

                                       6
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 10 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     emtricitabine/tenofovir disoproxil fumarate regimens to the once daily, single-
     tablet regimen of darunavir cobicistat/emtricitabine/tenofovir alafenamide
     (D/C/F/T/A/F) in treatment experienced virologically-suppressed adults living
     with HIV-1. Joseph Enron, Chloe Orkin, Douglas Cunningham, J De Vente,
     Joseph Gtahe et al

     Fatal Relapse of Myelodysplastic Syndrome in a Patient with HIV/Hepatitis C
     Coinfection Treated with Simeprevir/Sofosbuvir
     Efemena Michael Diejomaoh, Joseph Clayton Gathe Jr, Carl Craig Mayberry,
     PA-C1, John Benjamin Clemmons Jr, Bernie Miguel, Alan Glombicki, and
     Benjamin Daquioag, J Int Assoc Provid AIDS Care 2017,


     Dual Therapy Treatment Strategies for the Management of Patients Infected
     with HIV: A Systematic Review of Current Evidence in ARV-Naive or ARV-
     Experienced, Virologically Suppressed Patients
      Jean-Guy Baril , Jonathan B. Angel, M. John Gill, Joseph Gathe, Pedro Cahn,
     Jean van Wyk, Sharon Walmsley

     Fecal Transplantation for Clostridium Difficile ‘‘All Stool May Not Be Created
     Equal’’Joseph C. Gathe Jr, MD, FACP, FIDSA, Efemena M. Diejomaoh, Carl
     C. Mayberry, John B. Clemmons, MD Journal of the International Association
     of Providers of AIDS Care 2016 Mar-Apr;15(2):107-8.

     JAIDS Ms. No.: QAIV16172R1
     Title: Switching to tenofovir alafenamide, coformulated with elvitegravir,
     cobicistat, and emtricitabine, in HIV-infected patients with renal impairment:
     48 week results from a single-arm, multi-center, open-label, Phase 3
     studyJournal: The Patient: Patient-Centered Outcomes Research

     Title: Patient-Reported Symptoms over 48 Weeks in a Randomized, Open-Label,
     Phase 3b Non-inferiority Trial of Adults with HIV Switching to Coformulated
     Elvitegravir, Cobicistat, Emtricitabine, and Tenofovir DF
     Versus Continuation of Ritonavir-Boosted Protease Inhibitor with
     Emtricitabine and Tenofovir DF

     Mark S. Sulkowski, Joseph J. Eron, David Wyles, Roger Trinh, Jay Lalezari,
     Jihad Slim, Joseph Gathe, Peter J. Ruane, Chia Wang, Richard Elion,
     Fritz Bredeek, Robert Brennan, Gary Blick, Amit Khatri, Krystal Gibbons,
     Yiran B. Hu, Linda Fredrick, Tami Pilot-Matias, Barbara Da Silva-Tillmann,
     Barbara McGovern, Andrew L. Campbell, Thomas Podsadecki. TURQUOISE-
     I:SAFETY AND EFFICACY OF ABT-450/R/OMBITASVIR, DASABUVIR,
     AND RIBAVIRIN IN PATIENTS CO-INFECTED WITH HEPATITIS C AND
     HIV-1

     Robin Wood, Joseph Gathe, Naomi Givens, Sangeeta Sedant, Katharine Cheng,
     and Jorg Sievers et al. A long-term safety study of fosamprenavir-containing


                                        7
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 11 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     regimens in HIV-1 infected patients HIV Clinical Trials; Ref.: Ms. No. HCT-
     D-13-00025R1.

     E. Lefebvre, J. Enejosa, M. Béliveau, C. Jomphe, J.F. Marier, C.R. Rayner,
     P.F. Smith, J. Gathe et. al. Exposure-Response Relationship of Cenicriviroc
     with Week 24 Virologic Outcomes in Treatment-Naïve HIV-1-Infected Adults
     with CCR5-Tropic Virus.

     J. Feinberg, M. Thompson, J. Cade, E. DeJesus, J. Gathe, J. Lalezari, A.
     Scarsella, M. Saag, J. Enejosa, E. Lefebvre et. al. Final Week 48 Analysis of
     Cenicriviroc (CVC) Compared to Efavirenz (EFV), in Combination with
     Emtricitabine/Tenofovir (FTC/TDF), In Treatment-Naïve HIV-1-Infected
     Adults with CCR5-Tropic Virus (Study 652-2-202;NCT0133883).

     DeJesus E, Rockstroh JK, Henry K, Molina JM, Gathe J, Ramanthan S, et al.
     Co-formulated elvitefravir, cobicistat, emtricitabine, and tenofovir disoproxil
     fumarate versus ritonavir-boosted atazanavir plus co-formulated emtricitabine
     and tenofovir disoproxil fumarate for initial treatement of HIV-1 infection: a
     randomised, double-blind, phase 3, non-inferiority trial. Lancet
     2012,379:2429-2438.

     Gathe, Joseph Jr. Adherence and Potency with Antiretroviral Therapy: A
     Combination For Success. JAIDS, 2003;34 (Suppl 2):S118-S122.


     Nadler JP, Gathe JC Jr., et al. Twice-daily Amprenavir 1200mg versus
     Amprenavir 600mg/Ritonavir 100mg, in combination with at least 2 other
     antiretroviral drugs in HIV-1 infected patients. BMS Infectious Diseases 2003,
     3:10 (10 Jun 2003).


     Scally MC, Kovacs JA, Gathe JC, and Hodge AL. Uncontrolled case study of
     medical treatment for elimination of hypogonadism after androgen cessation in
     a man with Human Immunodeficiency Virus positively and secondary
     polycythemia related to continuous testosterone treatment for 2 years.
     Endocrine Practice. 2003 March/April; 9 (Supp 1): 13.


     Shelburne SA III, Hamill RJ, Rodriguez-Barrada MC, et al. Immune
     reconstitution inflammatory syndrome: emergence of a unique syndrome
     during highly active antiretroviral therapy. Medicine (Baltimore). 2002, 81:213-
     227.

     Gathe JC Jr., Chu A, Yen A, Petersen A. Durability of Nelfinavir
      combinationtherapy after four years: three year extension data from Agouron
     study 511 8th European Conference on Clinical Aspects and Treatment of HIV-
     infection, October 28-31, 2001


                                        8
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 12 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     Gathe JC Jr. et al Minimal Pharmacokinetic Interaction between amprenavir
     and lopinavir. 11th Symposium on HIV Infection Toulov, France
     June 14 – 16, 2001 ABS E-18


     Schlomo S, Philip K, Montaner J, Raffi F, Gathe JC Jr., et al.
     Abacavir-Lamivudine-Zidovudine vs Indinavir-Lamivudine
     Zidovudine in Antiretroviral Naïve HIV – Infected Adults A Randomized
     Equivalence Trial JAMA. 2001; 285: 1155- 1163

     Staszewski S, Philip K, Montaner J, Raffi F, Gathe JC Jr., et al.
     Abacavir-Lamivudine-Zidovudine vs Indinavir-Lamivudine
     Zidovudine in Antiretroviral Naïve HIV – Infected Adults A Randomized
     Equivalence Trial JAMA. 2001; 285: 1155- 1163

     Gildenberg PL, Gathe JC Jr., and Kim Hae Hyoo Stereotactic Biopsy of
     Cerebral Lesions in AIDS. Clinical Infectious Diseases. 2000;30:491-499

     Pollard RB, Peterson D, Hardy D, Pottage J, Murphy R, Gathe JC Jr., et al.
     Safety and Antiretroviral Effects of Combined Didanosine and Stavudine
     Therapy in HIV Infected Individuals With CD4 Counts of 200 to 500 cell/mm3.
     Journal of Acquired Immune Deficiency Syndromes. 22:39-48.

     Gathe J.C. Jr., Improving Patient Adherence with Antiretroviral Therapy
     Evaluation of Once-Daily Administration of Didanosine.
     AIDS Vol. 12, Supp 8. 1998

     Lalezari, J. Schacker, T. Feinberg, J, Gathe JC Jr, Lee, S, Cheung, T, Kramer,
     Kessler, H, Corey, L, Drew, L, Boggs, J, McGuire, B, Jaffe, H, Safrin, S. A
     Randomized, Double-Blind, Placebo-Controlled Trial of Cidofovir Gel for the
     Treatment of Acyclovir-Unresponsive Mucocutaneous Herpes Simplex Virus



    Leiva, J, Etter, E.L, Gathe JC Jr, Bonefas, E, Melartin, R. Surgical Therapy
    for 101 Patients with Acquired Immunodeficiency Syndrome and Symptomatic.
    The American Journal of Surgery. 1997; Vol. 174.

     Spruance S.L., Pavia A.T., Mellors J.W., Murphy R., Gathe J.C. Jr., Stool
     E.W., Jemsek J.G., Dellamonica P., Cross A., Dunkle L., for Bristol-Myers
     Squibb Stavudine/019 Study Group. Clinical Efficacy of Monotheraphy with
     Stavudine Compared with Zidovudine in HIV – Infected, Zidovudine-
     Experience Patients. A Randomized, Double-Blind, Controlled Study. Annals
     of Internal Medicine. 1997; 126:355-63.

     Gathe J.C. Jr. AIDS Patient with Bilateral CMV Retinitis. Case and
     Commentary, A Forum for The Management of CMV Retinitis.1997;Vol.1,
     Number 2.

                                       9
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 13 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

     Rodriguez-Barradas M., Stool E.W., Musher D., Gathe J.C. Jr., Goldstein J.,
     Genta R., Yoffe B. Diagnosing and treating Cytomegalovirus Pneumonia in
     Patients with AIDS. Clinical Infectious Diseases. 1996;23:76-81

     Dohn M., Weinberg W., Torres R., Follansbee S., Caldwell P., Scott J., Gathe
     J.C. Jr., et al. Oral Atovaquaone Compared to Intravenous Pentamidine for
     Pneumocystis carinii Pneumonia in AIDS, Annals of Internal Medicine.
     1994;121:174-88.

     Gathe J.C. Jr., Harris R.L., Garland B., Bradshaw M., Williams T. Jr.
     Candida Osteomyelitis. Report of five Cases and Review of the Literature.
     American Journal of Medicine. 1987;82:927-37.

     Harris R.L., Musher D.M., Bloom K., Gathe J.C. Jr., Rice L., Sugarman B.,
     Williams T. Jr., Young E.J. Manifestations of Sepsis. Archives of Internal
     Medicine. 1987;147:1985-1906.




     ABSTRACTS

     PREZENT – Pilot Study of Darunavir/Cobicistat in combination with
     rilpivirine in HIV positive naive subjects – Final 96 week results Gathe J,
     Letendre S, Quing M, Woods S, Mayberry C, Davis V, Swindle C, Diejomaoh E.
     22nd International AIDS Conference Amsterdam.

     PREZENT – Pilot Study of Darunavir/Cobicistat in combination with
     rilpivirine in HIV positive naive subjects – 48 week results Gathe J, Letendre S,
     Quing M, Woods S, Mayberry C, Davis V, Swindle C, Diejomaoh E.
     16th European AIDS Conference Milan.

     Cerebrospinal Fluid (CSF) Concentration, Efficacy and Neurocognitive
     Effects of the combination of Darunavir /Cobicistat and Rilpivirine in HIV -1
     Naive adults. 16th European AIDS Conference Milan.

     "Durability of Dual Therapy (DT) with Lopinavir/Ritonavir (LPV/r) and
     Lamivudine (3TC) in Comparison to Standard Triple Drug Therapy (TT): 96-
     week Results of the GARDEL Study" has been accepted for an Oral
     Presentation at the 15th European AIDS Conference.

     D. Hardy, J. Gathe, K. Wowrkowski, J. Stephens, I. Brar, G. Crofoot, J.
     DeMorin, K Patel, H. Liu, K. White, D. McColl, and J. Szwarcberg. Long-Term
     Efficacy and Safety of E/C/F/TDF (STB) versus EFV/FTC/TDF (ATR) in HIV-
     1-Infected Treatment Naïve Black and Non-Black Subjects.

     STRATEGY-PI (US-GS-236-0115) study

                                         10
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 14 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

     Part 1a of the M14-004 TURQUOISE-I study will be presented at the 8th IAS
     Conference on HIV Pathogenesis, Treatment and Prevention (IAS 2015) on 19-
     22 July 2015 in Vancouver, British Columbia, Canada

     Exposure-response Relationship of Cenicriviroc with Week 24 Virologic
     Outcomes in Treatment-naïve HIV-1-infected Adults with CCR5-tropic Virus

     Moti Ramgopal, 1 Fritz Bredeek, 2 Joseph Gathe, 3 Robert Ryan, 4 Bruce
     Coate, 5 David Anderson. Metabolic, Bone, Renal, Inflammatory, and
     Lipodystrophic Marker Analysis in INROADS, a Multicenter, Single-Arm,
     Open-Label Study of Once-Daily Etravirine (ETR) and Darunavir/Ritonavir
     (DRV/r) as Dual Therapy in Early Treatment-Experienced Subject

     J Gathe, J Cade, E DeJesus, J Feinberg, J Lalezari, J Morales-Ramirez,
     A Scarsella, M Saag, M Thompson, E Lefebvre. Week 24 Primary Analysis of
     Cenicriviroc Vs Efavirenz in Combination With FTC/TDF, in Treatment- Naïve
     HIV-A Infected Adults With CCR5-TROPIC Virus. CROI 2013 Atlanta March
     4-7,2013

     C Brinson, J Bogner, M Nelson, J Gathe, A Quinson, M Drula. Verxve 144
     Week Results: Nevirapine Extended-Release (NVP XR) QD Versus NVP
     Immediate-Release (IR) BID With FTC/TDF in Treatment- Naïve HIV-1
     Patients

     J Rockstroh, E DeJesus, K Henry, J Molina, J Gathe, X Wei, M Fordyce,
     M Rhee, J Szwarcberg. Elvitegravir/Cobicistat/Emtricitabine/Tenofovir DF
     (QUAD) has Durable Efficacy and Differentiated Safety Compared to
     Atazanavir Boosted by Ritonavir Plus Emtricitabine/Tenofovir DF at Week 96
     in Treatment-Naive HIV-1-Infected Patients.

     Gathe, J, Mayberry, C, Pakes, G, et al. Effect on CD4+ Cell Count of Switching
     from Tenofovir to Abacavir/Lamivudine in Tenofovir-treated HIV-infected
     Patients with Persistently Low CD4+ Counts. HIV Dart 2012 San Diego, CA
     Poster presentation December 4-7, 2012.

     Gathe, J et al. Antiviral Effect of Vicriviroc (VCV) plus Ritonavir-Boosted
     Atazanavir (ATV/r) Similar to Tenofovir/emtricitabine (TEM) + ATV/r but
     Efficacy (%<50c/mL) Inferior as Initial Therapy. ICAAC September 12-15,
     2010, Boston, MA; Poster H-938a.

     Gathe, J. et al. 48 Week Efficacy, Pharmacokinetics, and Safety of Once a
     Day 400 mg Nevirapine (Viramune) Extended Release Formulation for
     Treatment of Antiretroviral Naïve HIV-1 Infected Patients, ICAAC September
     12-15, 2010; Boston, MA.




                                       11
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 15 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     Palleja S, Cohen C, Gathe J, et al. Safety and efficacy of TBR 652, a CCR5
     antagonist, in HIV 1 infected, ART-experienced, CCR5 antagonist- naïve
     patients. CROI 2010, Oral #53.

     Gathe, J et al. Phase 3 Trials of Vicriviroc in Treatment-experienced Subjects
     Demonstrate Safety but Not Significantly Superior Efficacy over Potent
     Background Regimens Alone. CROI 2010; Oral K-1008.

     Zajdenverg, R, Badal-Faesen, S, Andrade-Villanueva, J, Gathe, J et al.
     Lopinavir/ritonavir (LPV/r) tablets administered once (QD) or twice-daily (BID)
     with NRTIs in antiretroviral-experienced HIV-1 infected subjects: Results of a
     48-week randomized trial (Study M06-802). 5th IAS Conference on HIV
     Pathogenesis, Treatment and Prevention, Cape Town, South Africa, 19-22 July
     2009; Oral #TUAB104.

     Gathe JC et al. Switching HIV-infected, suppressed patients from ABC/3TC to
     FTC/TDF improves lipids – the SETTLE study. 10th International Workshop
     on Adverse Drug Reactions and Lipodystrophy in HIV London, UK, November
     6-8, 2008; #37.

     Gathe JC, et al. Single Agent Therapy with Lopinavir/Ritonavir Suppresses
     HIV-1 Viral Replication in ARV Naïve Patients: IMANI II - 96 Week Final
     Results.48th Annual ICAAC/IDSA 46th Annual, Washington, DC, October 25-
     28, 2008; # H-1241.

     William Towner, MD, FACP, Jacob Lalezari, MD, Michael G Sension, MD,
     Michael Wohlfeiler, MD, Joseph Gathe, MD et al. Efficacy, Safety and
     Tolerability of Etravirine With and Without Darunavir/ritonavir and/or
     Raltegravir in Treatment-experienced Patients: Analysis of the Etravirine Early
     Access Program in the United States. 17th International AIDS Conference
     (AIDS 2008) in Mexico City, Mexico, August 3–8, 2008.

     Gathe JC, et al. Study M05-730 Primary Efficacy Results at Week 48: Phase 3,
     Randomized, Open-Label Study of Lopinavir/ritonavir (LPV/r) Tablets Once
     Daily (QD) versus Twice Daily (BID), Co-Administered with Tenofovir DF
     (TDF) + Emtricitabine (FTC) in Antiretroviral-Naïve (ARV) HIV-1 Infected
     Subjects. 15th Conference on Retroviruses and Opportunistic Infections
     (CROI), February 3-6, 2008, Boston, MA; Poster 775.

     Yeh RF et al. Single Agent Therapy (SAT) with Lopinavir/ritonavir (LPV/r)
     Controls HIV-1 Viral Replication in the Female Genital Tract. 11th European
     AIDS Conference (EACS) - Madrid, Spain - October 24-27, 2007; #7.70/2.

     DeJesus, E., Gottlieb, M., Gathe, J. et al. Safety and Efficacy of Enfuvirtide in
     Combination with Darunavir/Ritonavir and an Optimized Background Regimen
     in Triple-Class Experienced HIV-Infected Patients: the BLQ Study. 47th
     Annual Interscience Conference on Antimicrobial Agents and Chemotherapy
     (ICAAC), September 17-20, 2007, Chicago, Il.

                                        12
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 16 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

     DeJesus, E. et al. Response to Darunavir/Ritonavir (DRV/r) combined with
     Enfuvirtide Containing ARV in Triple-Class Experienced Patients Was Not
     Predicted by Baseline DRV sensitivity: the BLQ Study Final Results. 47th
     Interscience Conference on Antimicrobial Agents and Chemotherapy, 17-20
     September 2007, Chicago, IL; ABS H-367.

     Gathe JC Jr, Yeh RF, Mayberry C, et al. Single-agent therapy with
     lopinavir/ritonavir suppresses plasma HIV-1 viral replication in HIV-1 naive
     subjects: IMANI-2 48-week results. Program and abstracts of the 4th IAS
     Conference; July 22-25, 2007; Sydney, Australia. Abstract WEPEB034.

     Yeh RF, Letendre S, Novak I et al. Single-agent therapy with lopinavir/ritonavir
     controls HIV-1 viral replication in the central nervous system. 14th Conference
     on Retroviruses and Opportunistic Infections. February 25-28, 2007; Los
     Angeles, California.

     Gathe, JC et al. Neurocognitive Dysfunction: Immunologic Mechanisms,
     Biomarks, and CNS Drug Penetration. 14th Conference on Retroviruses and
     Opportunistic Infections, Feb. 2007; ABS 381.

     Campo R, et al. Predictors of Loss of Virologic Response in Subjects Who
     Detintensified in Subjects Who Deintensified to Lopinavir/Ritonavir
     Monotherapy after Achieving Plasma HIV-1 RNA <50 copies/ml on LPV/r plus
     Zidovudine/Lamivudine. 14th Conference on Retroviruses and Opportunistic
     Infections, Feb. 2007; ABS 514.

     Gathe Jr., J. et al. IMANI-1 A 48 week pilot study of the safety and efficacy of
     lopinavir/riotonavir (LPV/r) as single agent therapy in ARV naïve patients post
     study follow-up. The 8th International Congress on Drug Therapy, Glasgow,
     UK, Nov. 12-16, 2006; ABS 950521.

     Gathe JC, et al. Tolerability and Therapy Preference of Lopinavir/ritonavir
     (Kaletra) Soft-gel Capsules and Tablets as Single Agent in a Cohort of HIV
     Positive Adult Patients (IMANI-2). 8th International Congress on Drug
     Therapy in HIV Infection, Glasgow, UK, November 12-16, 2006; Poster P62.

     Richard Elion, MD, Calvin Cohen, MD, Edwin deJesus, MD, Robert Redfield,
     MD, Joseph Gathe, MD et al. Once-Daily Abacavir/Lamivudine/Zidovudine
     plus Tenofovir for the Treatment of HIV-1 Infection in Antiretroviral-Naïve
     Subjects: A 48-Week Pilot Study, HIV Clinical Trials, Vol. 7, Number 6; Nov-
     Dec 2006.

     Norris D, Morales, Gathe J Jr., et al. Phase 2 Efficacy and Safety of the Novel
     Entry Inhibitor, TNX355 in Combination with Optimized Background Regimen
     XVI IAS, Aug 2006, ABS TuPE0058.



                                        13
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 17 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     Gathe Jr. J, Martin, D et al. Simplification from Trizivir/Kaletra to Trizivir
     provides a durable treatment regimen for AZT naive patients COL 40193. XVI
     IAS, Aug 2006; ABS CPB0480.

     Eron J, Yeni P, Gathe Jr. J, et al. The Klean Study: Fosamprenavir +
     Ritonavir vs. Lopinavir/Ritonavir in ART naïve adults over 48 weeks. XVI IAS,
     Aug 2006; THLB0205.

     Gathe J.C. Jr., et al. Sustained Virologic and Immunologic Response over 120
     Weeks in Antiretroviral Therapy (ART)-Naïve Subjects Receiving
     Fosamprenavir/Ritonavir (FPV/r) Q. HIV DART 2004, Poster 61.

     DeJesus, Gathe J.C. et al. Week 24 Analysis of Once-Daily (QD)Trizivir (TZV)
     and Tenofovir DF (TDF) in antiretroviral naïve subjects (COL40263), ICAAC
     2004; Pos 2950.

     Gathe J.C., Jr. et al. Long term follow-up on GW43390/ ritonavir (908/r) QD:
     sustained virologic and immunologic response in antiretroviral treatment naïve
     subjects over 96 weeks. 15th IAC, 2004; Poster 4507.

     Gathe J.C., Jr. et al. IMANI-1 TC3WP single drug HAART- proof on concept
     study. Pilot study of the safety and efficacy of Kaletra (LPV/r) as single drug
     HAART in HIV+ ARV-naïve patients interim analysis of subjects completing
     final 48 week data, 15th IAC 2004;Oral 1057.

     Gathe J.C., Jr. et al. IMANI-1 TC3WP Single drug HAART proof of concept
     study pilot study of the safety and efficacy of Kaletra (LPV/r) as single drug
     HAART in HIV+ ARV naïve patients interim analysis of subjects completing at
     least 24 weeks of a 48 week study, The 43rd Annual ICAAC Conference, 2003;
     ABS 2608.

     Gathe J.C., Jr. et al. LPV/r Qd vs Bid Study 48 Week Regimen, 11th CROI,
     2004; ABS 418.

     Sax PE, Gathe JC, Jr. Beyond Efficacy: The Impact of Combination
     Antiretroviral Therapy on Quality of Life. AIDS Patient Care STDS. 2005;
     19:563-576.


     Kohlbrenner, V, Gathe, J et al. Tipranivir/Ritonavir demonstrates potent
     efficacy in multiple protease inhibitor experienced patients at 24 week, BI
     1182.52, 9th European AIDS Conference, Oct 2003; ABS 7.2/2.

     Podzamcer, D, Gathe J et al. Efficacy and safety of once daily
     Lopinavir/Ritonavir vs. twice daily Lopinavir/Ritonavir in antiretroviral – naïve
     patients: 24 week results. 9th European AIDS Conference, Oct 2003; ABS F1/3.



                                         14
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 18 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     Chiu, Y-L, Gathe, J et al. Multiple-Dose Pharmacokinetics (PK) and Initial
     Antiviral Effect of Once Daily (QD) Lopinavir/Ritonovir (LPV/r) In
     Combination With Tenofovir (TDF) and Emtricitabkine (FTC) In HIV-Infected
     Antiretroviral (ARV)-Naïve Subjects, IAS Conference, July 2003; ABS .

     Gathe Jr., J, Kolbrenner, V et al. Tripanavir/Ritonovir Demonstrates Potent
     Efficacy In Multiple Protease Inhibitor Experienced Patients BI 1182.52, 10th
     CROI, Feb 2003; Oral Abstract 179.

     Yeni, P, MacGregor, T, Gathe, J et al. Correlation of Viral Load Reduction
     and Plasma Levels In Multiple Protease Inhibitor Experienced Patients Taking
     Tipranavir/Ritonavir In A Phase II B Trial, BI1182.52, 10th CROI, Feb 2003;
     ABS 528.

     Scally, M., Gathe, J. et al. Uncontrolled Case Study of Medical Treatment for
     Elimination of Hypogonadism after Androgen Cessation in an HIV + Male
     with Secondary Polychythemia Treated 2 Years Continuously with
     Testosterone, AACE 2003.

     Haubrich, R., Miller, C., Gathe, J., et al. The Effect of NFV versus EFV on
     FastingLipid Levels: Interim Analysis from a Prospectiver Randomized Study
     in Treatemt Naïve Patients (AG1127), 42nd ICAAC, September 2002;Garg V,
     Brill M, Beeler L, Khanlou H, Gathe JC Jr., Gharakhanian S, et al.
     Interactions Amprenavir (APV) / Lopinavir (LPV/r): rsultats d’tudes et
     revue de la lettrature. JNI-Genoble, June 13-14, 2002; ABS 075.

     Nadler, J, Gathe, JC Jr., et al. Efficacy and Safety of APV/RTV 600/100 mg
     Bid compared to APV 1200 mg Bid in ART Experienced and Naïve Subjects:
     ESS 40011. 14th WAC, July 2002; ABS 4463.

     Pallela, F., Gathe, JC Jr. et al. Gender Comparisons in Long Term Responses
     Among Patients Receiving Nelfinavir and Dual Nucleosides as First Ever
     HAART. 14th WAC, July 2002; ABS WePe 5968.

     Gathe JC Jr., Chu A, Yen A, Petersen A. Durability of Nelfinavir combination
     therapy after four years: three year extension data from Agouron study 511 8th
     European Conference on Clinical Aspects and Treatment of HIV-infection,
     October 28-31, 2001

     Bardaro R, Gathe JC Jr., Grimwood A, et al. Evaluation of a triple
     combination regimen containing enteric coated didanosine administered once
     daily. 1st IAS conference on HIV pathogenesis and treatment.
      July 8, 2001 ABS 57

     Rostella F, Gathe JC Jr., et at. Long term responses among patients receiving
     Nelfinavir and dual NRTI’s as first ever HAART. 1st IAS conference on HIV
     pathogenesis and treatment. July 8, 2001 ABS 227


                                        15
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 19 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     Pallella F, Gathe JC Jr., et at. Long term responses among patients receiving
     Nelfinavir and dual NRTI’s as first ever HAART. 1st IAS conference on HIV
     pathogenesis and treatment. July 8, 2001 ABS 227

     Rice H, Young B, Vamonde C, Smith P, Henry K, Hawkins T, Gallant J, Gathe
     JC Jr. et al. RTV Boosting as IDV in Clinical Practice Effectiveness, safety and
     exploration of phenotypic breakpoints. 1st IAS conference on HIV pathogenesis
     and treatment July 8, 2001 ABS 678

     Gathe JC Jr. et al Minimal Pharmacokinetic Interaction between amprenavir
     and lopinavir. 11th Symposium on HIV Infection Toulov, France
     June 14 – 16, 2001 ABS E-18

     Gathe JC Jr., Hamill RJ, Rodriguez-Barradas M, Greenberg B, Trautner B,
     Visnegarwala F, Atmar RL. Immune reconstitution inflammatory syndrome:
     Emergence of a unique syndrome during highly active antiretroviral
     therapy(HAART). IDSA 2001 39th Annual meeting of Infectious disease society
     of America October 25-28, 2001 {Abstract 660}

     Gathe J.C. Jr., Baden R., Grimwald A., Abstract et m, Comparison of a Triple
     Combivir Regimen containing an enteric coated formulated of Didanosine
     administered once daily versus a regimen of combivir plus Nelfinavir. 8th
     Conference on Retroviruses and Opportunistic Infections Feb 2001 ABS 319

     McClernon, D.R., Gathe, J.C. Jr., et al. Genotypic Patterns After Virologic
     Failure Following 24 Weeks Of Triple Nucleoside Therapy In
     Underrepresented And Incarcerated Populations (NZTA 4006, 4007).
     Glasgow October 2000.

     Thompson, M., Gold, M., Sathasivan, K., Gathe, J.C. Jr., et al. Adherence And
     Relationship To Antiretroviral Efficacy In The H.E.A.R.T. (NZT4006) Study
     13th WAC 2000 (Abstract 1129)

     Gathe J.C. Jr. AIDS Patient with Bilateral CMV Retinitis. Case and
     Commentary, A Forum for The Management of CMV Retinitis.
     1997;Vol.1, Number 2.

     Gathe Jr., J.C., Chu, A, Koss, Pharm D, Paxton Madup, Durability and
     Immunologic Effects of Long Term Nelfinavir Combination Therapy 13th
     World AIDS Conference Durbin 2000 ABS

     Thompson, M., Gold, M., Sathoslvam, K., Gathe Jr., J.C., etal Adherence and
     relationship to antiretroviral effects in the H.E.A.R.T. (NZR 4006) Study 13th
     International AIDS Conference Durbin 2000 ABS 1129

     Gathe J.C. Jr., Benetucci J., Lupo S., Cunnaughton E., Kelleher F., Mc Laren
     C., Comparison of a Triple Regimen Containing Once- Daily Didanosine vs a
     Regimen of ZDV/3TC/NLF. ICAAC 1999 ABS 1973.

                                        16
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 20 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

     Staszewski S., Keiser P, Gathe J.C. Jr., Haas D., Montaner J., Johnson M.,
     Delfraissy J.F., Cutrell A., Lafon S., Thorborn D., Spreen A.W., Tortell S.,
     Pearce G. Comparison of Antiviral Response with Abacavir/Combivir to
     Indinavir/Combivir in Therapy~naïve Adults at 48 weeks(CNA3005) ICAAC
     1999 Abstract 505

     Zolopa A., Tebas P., Gallant J., Keiser P., Sension M., Smith P., Gathe J.C. Jr.,
     Flamm J., Hawkins T., Nadler R., Shafer R., Henry K. The Efficacy of
     Ritonavir (RTV)/Saquinavir (SQV) Antiretroviral Therapy (ART) in Patients
     who failed Nelfinavir ( NFV): A Multi-Center clinical Cohort Study. ICAAC
     1999 Abstract 2065

     Staszewski S., Keiser P., Gathe J.C. Jr., Hass D., Montaner J., Hammer S.,
     Delfraissy F., Cutrelll A., Lafon S., Thornborn D., Pearce G., Spreen W.,
     Tortell S. Ziagen/Combivir is Equivalent to Indinavir/Combivir in
     Antiretroviral Therapy (ART) Naïve Adults at 24 weeks (CNA3005) CROI 1999-
     Retrovirus Conf. [Abstract 20]

     Gathe J.C. Jr., Shapiro C., Schrader S., Mayberry C., Dahl T., Wong T.
     Safety and Efficacy of FP-21399 a Novel Fusion Inhibitor- Results of a 48
     week Phase II Study. Houston Clin. Res. Network, Houston, Texas, Lexigen
     Pharm, Lexington MA. 6th Retrovirus Conference 1999 [Abstract 614]

     Schrader S., Gathe J.C. Jr., Burkhardt B., Houston Clin. Res. Network,
     Houston, Tx. and Therapeutic Concepts, Houston, Tx. Open-label
     observational study. Rapid Viral Load Reduction with a Regimen of Nelfinavir,
     Stavudine, Didanosine, and Hydroxyurea. ICAAC 1998 [Abstract I-249]

     Gathe J.C. Jr., Piot D., Schrader S., Mayberry C., Stool E.W. Accelerated
     opportunistic infection/neoplasia syndrome after haart initiation. 12th Annual
     World AIDS Conference 1998 (Abstract 60999)

     Gathe, J.C. Jr., Piot D., Stool E.W., Mayberry C. Long-term suppression of
     plasma viremia despite antiviral discontinuation for 14 months. 12th Annual
     World AIDS Conference 1998 (Abstract 61000)

     Cohen, C., Hellinger J.A., Stein A.J., Gallant J., Gathe, JC Jr., Keiser, P.
     Ongoing experience with nelfinavir substitution for indinavir or
     ritonavir/saquinavir in HIV+ suppressed below 400 copies/ml. 12th Annual
     World AIDS Conference 1998 (Abstract 12332)

     Stagg R.J., Gathe J.C. Jr., Liberman R.M., et al. The Vistide (Cidofovir
     Infection) Treatment IND for relapsing Cytomegalovirus Retinitis [Abstract].
     In: Program and Abstracts – 4th Conference on Retroviruses and Opportunistic
     Infections. Washington, DC: Infectious Disease Society of America; 1997:306.



                                         17
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 21 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     Piot D., Gathe J.C. Jr., Bonefas E., Clemmons J., Garland J. Zygomycosis of
     the Colon [Abstract]. VI International Conference on AIDS.
     Vancouver; 1996.

     Gathe J.C. Jr., Stool E.W., Neil S., Garland J., Agbara E. Pulmonary
     Infections with Adenovirus in Patients with AIDS]. International Conference
     on AIDS. Vancouver; 1996.

     Goldstein J., Frazier R., Gathe J.C. Jr., Gustafson P., Anthony K., Brown N.,
     Dodds W., Nelson S., Pendarvis K., David J., Goetz A., Benz P., Esler R. The
     Development of HIV/AIDS Clinical Pathways]. XI International Conference
     on AIDS. Vancouver; 1996.

     Gathe J.C. Jr., et al. A Randomized Phase II Study of VIRACEPT TM, A
     Novel HIV Protease Inhibitor, Used in Combination with Stavudine (d4t) vs.
     Stavudine (d4t) Alone [Oral Presentation]. XL International Conference on
     AIDS. Vancouver; 1996.

     Bernal A, Frazier R, Del Junco G., Gathe J.C. Jr., Piot D. Endoscopy Studies
     of AIDS: the 90’s Versus the 80’s. X International Conference on AIDS
     [Abstract}. Yokohama; 1994.

     Gathe J.C. Jr., Garland J., Stool E.W., Piot D., Stenoien R., Frazier R.,
     Bockmon K.W. The Value of Bronchoscopy Versus Sputum Cultures in
     Evaluation of HIV-Infected Patients: A Retrospective Study [Abstract] [Oral
     Presentation]. X International Conference on AIDS. Yokohama; 1994.

     Gildenberg P., Gathe J.C. Jr., Kim J.H. Results of Cerebral Biopsy in AIDS
     Patients [Abstract]. X International Conference on AIDS. Yokohama; 1994.

     Manner C., Gildenberg P., Gathe J.C. Jr. Delayed Hemorrhage After Brain
     Biopsy in AIDS Patients [Abstract]. X International Conference on AIDS.
     Yokohama; 1994.

     McNamara P., Garland J., Gathe J.C. Jr., Bernal A., Clemmons J., Bockmon
     K.W., Piot D. Clinical Implications of Cytomegaloviral Vasculitis in ADIS
     Patients with Colitis [Abstract]. X International Conference on AIDS.
     Yokohama; 1994.

     Piot D., Gathe J.C. Jr., Bernal A., Stool E.W., Clemmons J., Stenoien R.,
     Goldstein J., Impaired Gastric Emptying in Patients with HIV Infection
     [Abstract]. X International Conference on AIDS. Yokohama; 1994.

     Stenoien R., Stool E.W., Gathe J.C. Jr., Frazier R., Najjar A., Piot D.,
     Gustafson P. Utility of Gallium Lung Scanning as a Predictor of
     Bronchoscopy Proven Pulmonary Disease [Abstract]. X International
     Conference on AIDS. Yokohama; 1994.


                                         18
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 22 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     Stool E.W., Piot D., Gathe J.C. Jr., Najjar A., Edwards S. Opportunistic
     Infections in Patients with CD4 Counts Above 300 [Abstract]. X International
     Conference on AIDS. Yokohama; 1994.

     Pope-Pegram L., Mitcheletti G., Stool E.W,, Gathe J.C. Jr., Mabrie H. III,
     Garland J. Management of Molluscum Contagious of the Eyelids by
     Retroauricular Skin Graft in a Patient with AIDS [Abstract]. IX International
     Conference on AIDS. Berlin; 1993.

     Frazier R., Gathe J.C. Jr., Stool E.W., Lebanc M, Nicols M, Flaitz C. Head
     and Neck Zygomycetes/Aspergillus Infections in Patients with AIDS [Abstract].
     IX International Conference on AIDS. Berlin; 1993.
     Bockmon K.W., Gathe J.C. Jr., Stool E.W., Frazier R., Najjar A., Piot D.
     Utility of Tetracycline Derivatives in Treatment of CNS Toxoplasmosis
     [Abstract]. IX International Conference on AIDS. Berlin; 1993.

     Gathe J.C. Jr., Stool E.W., Frazier R., Stenoien R., Najjar A., Piot D.
     Diagnosis, Management and Outcome of Symptomatic Gallbladder Disease in
     AIDS Patients [Abstract]. IX International Conference on AIDS. Berlin; 1993.

     Manner C., Gathe J.C. Jr., Novak I., Sawyer G., Holder P., Stool E.W.
     Thrombotic Thrombocytopic Purpura (TTP) in a Man with AIDS and Prior
     Idiopathic Thrombocytopenic Purpura (IPA) [Abstract]. Berlin; 1993.

     Cross A., Messina M., Sudilovsky A., Devlin R., Gathe J.C. Jr., Dunkle L., and
     the Bristol AI455-019 Group. Baseline Quality of Life Determinations in
     Double-Blind Study of D4T Versus ZDV [Abstract]. IX International
     Conference on AIDS Berlin; 1993

     Bernal A., Gathe J.C. Jr., Piot D., Stenoien R., Clemmons J., Frazier R.
     Delayed Gastric Emptying in Persons with AIDS [Abstract]. VIII International
     C Conference on AIDS. Amsterdam; 1992.

     Garland J., Stool E.W., Gathe J.C. Jr., Micheletti G., Oliphant J., Renaldi M.
     Disseminated Scedoporiumn Inflatum Infection in a Patient with AIDS
     [Abstract]. VIII International Conference on AIDS. Amsterdam; 1992.

     Gathe J.C. Jr., Glass H., Etter E.L., Bernal A., Clemmons J., Garland J., Piot
     D., Gallbladder Disease in AIDS patients: Diagnosis, Medial/Surgical
     Management, Pathology and Outcome [Abstract]. VIII International
     Conference on AIDS. Amsterdam; 1992.

     Manner C., Gathe J.C. Jr., Piot D., Glass H., Clemmons J., McNeely R., Stool
     E.W., Cryptococcal Splenitis [Abstract]. VIII International Conference on
     AIDS. Amsterdam; 1992.




                                        19
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 23 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     Micheletti G., Adams A. Jr., Clemmons J., Stool E.W., Gathe J.C. Jr., Manner
     C. Topical Treatment of Cutaneous Kaposi’s Angiosarcoma with DNCB
     [Abstract]. VIII International Conference on AIDS. Amsterdam 1992.

     Stool E.W., Gathe J.C. Jr., Garland J., Piot D., Frazier R., Najjar A.
     Cytomegaloviral Pneumonia in Patients with AIDS [Abstract]. VIII
     International Conference on AIDS. Amsterdam; 1992.

     Brillhart T., Gathe J.C. Jr., et al. Symptomatic Cytomegalovirus Rhinosinusitis
     in Patients with AIDS [Abstract]. VII International Conference on AIDS.
     Florence; 1991.

     Stool E.W., Gathe J.C. Jr., et al. Fusariosis with Endocarditis in a Patient with
     AIDS [Abstract]. VII International Conference on AIDS. Florence; 1991.

     Najjar A., Gathe J.C. Jr., et al. Fatal Disseminated Histoplasmosis in AIDS
     Patients on Fluconazole [Abstract]. VII International Conference on AIDS.
     Florence; 1991.

     Bernal A., Piot D., Gathe J.C. Jr., et al. Heliobacter Pylori Infection in
     Patients with AIDS [Abstract]. VII International Conference on AIDS.
     Florence; 1991.

     Ussery F. III, Redding K., Rulewski N., Marti-Munly S., Conklin R., Gathe J.C.
     Jr., Stool E.W., et al. The Indication, Use Efficacy and Safety of Foscarnet in
     the Treatment of CMV Retinitis [Abstract]. VII International Conference on
     AIDS. Florence; 1991

     Bernal A., Del Junco G., Piot D., Gathe J.C. Jr., et al. Gastrointestinal
     Endoscopy and the Diagnosis of AIDS [Abstract]. VII International
     Conference of AIDS. Florence; 1991.

     Piot D., Gathe J.C. Jr., Del Junco G., Stool E.W. Splenic Pneumocystosis
     [Abstract]. V International Conference on AIDS. 1989.

     Ussery F. III, Karol C., Conklin R., Gathe J.C. Jr. Preliminary results from a
     Ongoing Prospective Evaluation of Foscarnet in the Treatment of AIDS
     Associated Cytomegalovirus Retinitis [Abstract]. V International Conference
     on AIDS. 1989.




                                         20
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 24 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.




RESEARCH                (Total Protocols 182)

     BI 1100-1486       A randomized, double blind, double dummy, parallel
                        group, active controlled trial to evaluate the antiviral
                        efficacy of 400mg QD nevirapine extended release
                        formulation in comparison to 200 mg BID nevirapine
                        immediate release in combination with Truvada in
                        antiretroviral therapy naïve HIV-1 infected patients.

     NP303-101 (ADVENT) Randomized, Double-Blind, Parallel-Group, Placebo-
                      Controlled, Two-Stage Study to Assess the Efficacy and
                      Safety of Crofelemer 125mg, 250mg, and 500mg Orally
                      Twice Daily for the Treatment of HIV-Associated
                      Diarrhea (ADVENT Trial)

     TMC125-C238        A randomized, exploratory, open-label 48-week trial with
                        a 2 week pre-treatment phase to investigate the
                        pharmacokinetics, safety, tolerability and antiviral activity
                        of etravirine (ETR) in combination with ritonavir-boosted
                        atazanavir (ATV/rtv) and 1 NRTI in treatment-
                        experienced HIV-1 infected subjects.

     KD 1002            A Study of the Safety, Tolerability, Pharmacokinetics of
                        KD-247, A Humanized Monoclonal Antibody that
                        Recognizes the Principal Neutralizing Determinant of
                        HIV-1, in Asymptomatic HIV-1 Seropositive Individuals
                        Who Are Not Receiving Concurrent Antiretroviral
                        Therapy.

     Tobira 652-2-201   A Proof of Concept, Multiple Dose-Escalating Study to
                        Evaluate the Antiviral Activity, Safety, and
                        Pharmacokinetics of the CCR5 Antagonist TAK-652 in
                        HIV-1-Infected, Antiretroviral Treatment-Experienced,
                        CCR5 Antagonist-Naïve Patients

      M10-336             A Randomized, Open-label, Study of
                          Lopinavir/Ritonavir 400/100mg Tablet Twice Daily +
                          Co-formulated Emtricitabine/Tenofovir Disoproxil
                          Fumarate 200/300 mg Once-Daily Versus
                          Lopinavir/Ritonavir 400/100 mg Tablet Twice-Daily +
                          Raltegravir 400 mg Twice-Daily in Antiretroviral-Naïve,
                          HIV-1 Infected Subjects

                                      21
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 25 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

     BMS AI424-376       A Multicenter, Randomized, Open-Label, Active-
                        Controlled Pilot Study to Evaluate the Safety and
                        Antiretroviral Activity of Unboosted Atazanavir BID Plus
                        Raltegravir BID and Boosted Atazanavir QD in
                        Combination with Tenofovir/Emtricitabine QD in
                        Treatment Naïve HIV-Infected Subjects

     IMPACT AI424-128 A Phase IV, Multicenter, Cross-Sectional Study to
                      Evaluate 150L Substitution among Subjects Experiencing
                      Virologic Failure on a HAART Regimen Containing
                      Atazanavir (ATV)

     MK518-07            A Phase III Multicenter, Double-Blind, Randomized,
                        Active Comparator-Controlled Clinical Trial to Study the
                        Safety and Efficacy of Once Daily Raltegravir (MK-0518)
                        Versus Twice Daily Raltegravir, Each in Combination
                        With TRUVADA™, in Treatment-Naïve HIV Infected
                        Patients

     MK518-055           A Phase III Open-Label Single Arm Study to Evaluate
                        the Safety, Tolerability, and Efficacy of MK-
                        0518/Raltegravir in a Diverse Cohort of HIV-Infected
                        Patients

     GS US 216-0105      A Phase 2, Randomized, Double-Blinded Study of the
                        Safety and Efficacy of GS-9350-boosted Atazanavir
                        (ATV/GS-9350) compared to Ritonavir-boosted
                        Atazanavir (ATV/r) in Combination with
                        Emtricitabine/Tenofovir Disoproxil Fumarate
                        (FTC/TDF) in HIV-1 Infected, Antiretroviral Treatment-
                        Naïve Adults

     GS US 236-0104      A Phase 2, Randomized, Double-Blinded Study of the
                        Safety and Efficacy of
                        Elvitegravir/Emtricitabine/Tenofovir Disoproxil
                        Fumarate/GS-9350 Versus Atripla®(Efavirenz 600
                        mg/Emtricitabine 200 mg/ Tenofovir Disoproxil
                        Fumarate 300 mg) in HIV-1 Infected, Antiretroviral
                        Treatment-Naïve Adults

     GS US 183-0144      A Multicenter, Randomized, Double-Blind, Double-
                        Dummy, Phase 3 Study of the Safety and Efficacy of
                        Ritonavir-Boosted Elvitegravir (EVG/r) Versus
                        Raltegravir (RAL) Each Administered With a
                        Background Regimen in HIV-1 Infected, Antiretroviral
                        Treatment-Experienced Adults


                                     22
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 26 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     GS US 183-0145       A Multicenter, Randomized, Double-Blind, Double-
                         Dummy, Phase 3 Study of the Safety and Efficacy of
                         Ritonavir-Boosted Elvitegravir (EVG/r) Versus
                         Raltegravir (RAL) Each Administered With a
                         Background Regimen in HIV-1 Infected, Antiretroviral
                         Treatment-Experienced Adults


     GS US 164-0216       (SWIFT) A Prospective, Randomized, Open-Label Phase
                         IV Study to Evaluate the Rationale of Switching from
                         Fixed-Dose Abacavir (ABC)/Lamivudine (3TC) to Fixed-
                         Dose Tenofovir DF (TDF)/Emtricitabine (FTC) in
                         Virologically-Suppressed, HIV-1 Infected Patients
                         Maintained on a Ritonavir-Boosted Protease Inhibitor-
                         Containing Antiretroviral Regimen

     GS US 01-934         A Phase 3, Randomized, Open-Label, Multicenter Study
                         of the Treatment of Antiretroviral-Naïve, HIV-1 Infected
                         Subjects Comparing Tenofovir Disoproxil Fumarate and
                         Emtricitabine in Combination with Efavirenz Versus
                         Combivir® (lamivudine/zidovudine) and Efavirenz

     TMB 202              A Phase 2b, Randomized, Double-Blinded, 48-Week,
                         Multicenter, Dose-Response Study if Ibalizumab Plus an
                         Optimized Background Regimen In Treatment-
                         Experienced Patients Infected With HIV-1

     TMC278-TiDP6-C215: (Thrive) A Phase III, randomized, double-blind trial of
                      TMC278 25 mg q.d. versus efavirenz 600 mg q.d. in
                      combination with a background regimen consisting of 2
                      nucleoside/nucleotide reverse transciptase inhibitors in
                      antiretroviral-naïve HIV-1 infected subjects.

     APV30005            An Open Label Phase III Study to Assess the Longterm
                         Safety Profile of GW433908 Containing Regimens With
                         HIV Infected Subjects.

     A1455-110           A Long Term Safety and Tolerability. Stavudine (D4T)
                         Extended Release (ER) Versus Conventional (Immediate
                         Release, IR) Formulation , Each in as Part of Potent
                         Antiretroviral Combination Therapy.

     1182-52             Double-Blind Randomized, Dose Optimization Trial of
                         Three Dose of Tipranavir Boosted with Low Dose
                         Retonavir in Multiple Antiretroviral Drug-Experienced
                         Subject.



                                      23
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 27 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     1182-17           A Long-Term Open-Label Rollover Trial Assessing the
                       Safety and Tolerability of Combination Tipranivir and
                       Retonavir use in HIV-1 Infected Subjects.

     AI424-900         Atazanavir Early Access Program for HIV Infected
     Amendment #3      Individuals.

     P00738            Phase 3 Study of PEG-Intron in Heavily Treatment-
                       Experienced Infected Patients.

     ESS-30008         Open-Label Randomized Study of the Safety & Efficacy
                       of Abacavir/Lamivudine Fixed Dose Combination Tablet
                       Versus Abacavir + Lamivudine Administered Bid As Part
                       of a Potent Antiretroviral Regimen.

     ESS-30005         Phase IV Open-Label Treatment with Trizivir Twice Daily
                       and Tenofovir Once Daily in Subject Experiencing Early
                       Virologic Failure.

     M02-418           Randomized Open-Label Study Lopinavir QD Versus
                       Lopinavir Bid In Combination with a Potent
                       Antiretroviral Background.

     MV-16812B         Fuzeon early access program.

     CAN-30032         Retrospective Case Control Study to Investigate
                       Polymorphesims in Subject Who Developed
                       Hypersensitivity Following Treatment with Abacavir.

     PR01-29-024       Open-Label to Evaluate the Effect of Every Other Week
                       Procrit Dosing on Maintaining Quality of Life and Target
                       Hemoglobin Levels in Anemic HIV Infected Subjects.

     COL40263          Open-Label to Evaluate to Efficacy and Safety of a Once
                       Daily Regimen of Trizuvir in Combination with Terofovir
                       in Antiretroviral Therapy in Naïve Subject with Viral
                       Loads Greater Than or Equal 30,000 copies.

     CAN-30021         Phase III Randomized Double-Blind Study to Evaluate
                       the Safety and Efficacy of Abacavir 600mg Once Daily
                       Versus Abacavir 300mg in Combination with Lamivudine
                       300mg Once Daily and Efavirenz 600mg Once Daily in
                       Naïve HIV Infected Subjects.

     ACH-443-006       Phase II Trial of 4 Week of ACH-126, 443 in Comparison
                       with Continued Lamivudine in Stable Triple
                       Antiretroviral Combination Therapy in HIV-Infected
                       Subject with Detectable Viral Loads.

                                    24
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 28 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

     ACH-443-902       Open-Label Rollover Study form ACH-443-006 Open-
                       Label to Provide Continued ACH-126, 443 to Subject.




     ESS40013          Phase IV 48 Week Induction Treatment with Trizivir +_
                       Efavirenz followed by 48 week Randomized Open-Label
                       Maintenance Treatment With Trezivir + Efavirenz in
                       HIV Antiretroviral Therapy in Naïve Subjects.

     COL20069          Investigation to Determine Agenerase and Kaletra
                       Plasma Trough Levels.

     CBIG              Retrospective Study Reviewing Viral Load and Genotypes
                       in Subject Receiving Lopinavir/Retonavir.

     100-99004         Vigilance II Study. Use of Genotyping in HIV-1 Therapy.

     AI424067          Phase IIIB Open-Label Randomized Multi-Center Study
                       Evaluating the Effect on Serum Lipids Following a
                       switch to Protease Inhibitor (PI) Atozaravir in HIV-1
                       Infected Subject Experiencing Virologic Suppression on
                       Their first PI Based Regimen.

     ITG-20001         Phase II Randomized, Placebo-Controlled Study to
                       Compare Antiviral Effect, Safety, Tolerability and
                       Pharmacokenetics of Four Oral Doses of S-1360 Versus
                       Placebo for 10 days in Antiretroviral Naïve HIV-1
                       Infected Subjects.

     0104T0523         Phase I/II to Evaluate the Safety, Tolerability,
                       Pharmacokenetics, and Efficacy of S-1360 Given Open-
                       Label Monotherapy Administered to Treatment
                       Experienced HIV-1 Infected Subjects.

     COL40193          “A phase IV Multi-Center Study of the Efficacy and
                       Safety of 48-week InductionTreatment with TRIZIVIR
                       †(Abacavir 300 mg/Lamivudine 150 mg/Zidovudine 300
                       mg Combination Tablet BID) + KALETRA (Lopinavir
                       400 mg/Ritonavir 100 mg Combination Capsules BID)
                       Followed by 48- Maintenance Treatment with TRIZIVIR
                       in HIV-1 Infected Antiretroviral Therapy Naïve Subjects”

     FTC-301           “A Randomized, Double –Blind, Equivalence Trial
                       Comparing Emtricitabine to Stavudine within a Triple
                       Drug Combination Containing Didanosine Plus

                                    25
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 29 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
                       Efavirenz, in Antiretroviral-Drug Naïve HIV-1 Infected
                       Patients”




     A1424-037         “A Phase III Study Comparing the Antiviral Efficacy and
                       Safety of Atazanavir with Nelfinavir; Each in
                       combination with dual Nucleoside Therapy in HIV-
                       Infected subjects who have failed a regimen not
                       containing a protease inhibitor”

     COL 20069         “An investigation to determine Agenerase™ and
                       Kaletra™ Plasma Trough Levels”

     Tenofovir         “Expanded access program for Tenofovir Disoproxil
                       Fumarate (Tenofovir DF) in the treatment of HIV-1
                       infected patients who have limited treatment options-
                       Protocol GS-00-955”
     APV30003
     Amendment #1      “A phase III, Randomized, Multicenter, Parallel group,
                       open-label, three arm study to compare the efficacy and
                       safety of two dosing regimens of GW433908/ritonavir
                       (700mg/100mg twice daily or 1400 mg/200mg once daily)
                       versus lopinavir/ritonavir (400mg/100mg twice daily) for
                       48 weeks in Protease Inhibitor experienced HIV-infected
                       adults experiencing Virological failure”

     APV30002
     Amendment #2      “A randomized, open label two arm trail to compare the
                       safety and antiviral efficacy of GW433908/Ritonavir QD
                       to Nelfinavir BID when used in combination with
                       Abacavir and Lamivudine BID for 48 weeks in
                       antiretroviral therapy naïve HIV-1 infected subjects”

     ORTHO-BIOTECH “Prevalence of Anemia in HIV-Infected Patients”
     PR99-29-032



     APV30002          “A Randomized, Open-Label, Two Arm Trial to compare the
                       safety and Antiviral Efficacy of GW433908/Ritonavir QD to
                       Velfinavir BID when used in combination with Abacavir and
                       Lamivudine BID for 48 weeks in Antiretroviral Therapy Naire
                       HIV-1 Infected Subjects”.

     NR15720           “An Open-Label, Randomized, Multicenter study to evaluate
                       Fortarase

                                    26
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 30 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

    ROCHE              (Saquinavir) SGC QD, Vonir (Ritonavir) QD plus two NRTI’s vs
                       Sustival (Efavirenz) QD plus two NRTI’s in HIV Infected
                       Patient’s”

     AG1549-529        “A long-term extension of studies AG1549-503 and AG1549-504:
                       A long-term study of the safety and efficacy of Capravirine when
                       used in combination with Viracept  and Combivir  in
                       Antiretroviral-treatment-naire patients”

     AG1343-1127       “A Randomized, Open-Label, study of Velfinavir or Efavirenz in
                       HIV-1 Infected Patient’s”

     AG1549-505        “A Phase II, Open-label study of Efavirenz in combination with
                       protease inhibitors and 2 nucleoside reverse transcriptase
                       inhibitors in HIV-Infected patients who have experienced
                       virologic failure in study AG1549-303 or AG1549-504”

     HE2000-005        “A Phase I/II, Open-label study of the Safety, Tolerance,
                       Pharmacokinetics, Drug-interaction and Anti-HIV activity of
                       Intramuscularly administered α-Epi-BR (HE2000) in HIV-
                       Infected Patients on Salvage Therapy.

     CS-MM-9901        A Bridging Dose Escalation Study of The Safety And
     IL2               Pharmacokinetic Properties Of Subcutaneous L-7001
                       (Recombinant Human Interleukin-2) in patients infected with
                       HIV and CD4 + Tcell counts 300-500 and viral burden under
                       10,000 on HAART.

     P00737            Antiviral Activity and Tolerability of PEG-Intron in HIV infected
     PEG-Intron        subjects failing HAART.

     TARHEEL           Trial To Assess The Regression Of Hyperlactatmeia And To
     ESS40010          Evaluate The Regression Of Established Lipodystrophy In HIV
                       Positive Subjects. A multi-center, Phase IV, open label switch
                       study designed to assess the regression of Lipodystrophy
                       Syndrome and Hyperlactatmeia in HIV-1 positive subjects
                       currently treated with (d4T) when Abacavir (Ziagen),
                       Abacavir/Lamivudine, or Combivir is substituted.

     ZORRO             A Phase IV open-label study to assess the safety and tolerability
     ESS40009          of Abacavir in HIV-1 infected individuals and to investigate the
                       effect of Baseline Genotype with virtual phenotype on the
                       response to Abacavir in therapy experienced subjects in the
                       clinical setting

     430               Open Label Phase IV Pilot Study of the use of RTV/Amprenavir


                                    27
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 31 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
     VERTEX            following Nelfinavir failures.

     AG1549-504        A Randomized, Double Blind, Placebo-Controlled Study
                       of AG1549 in combination with Viracept and Combivir in
                       treatment Naïve HIV infected patients.

     BMS               The Safety and Antiviral Efficiency of Stavudine Extened
     AI455-099         Release Formulation as composed to Stavudine
                       immediate release formulation each as part of potent
                       Antiretroviral Combination Therapy.

     ESS40005          A Phase IIIB Randomized, Multi-Center Study of the
                       Efficiency and Safety of Combivir tablet BID + Ziagen vs
                       combination tablet (Trizivr) administered for 24 weeks in
                       subjects with HIV-1 infection.

     ESS40011          A 24 week Randomized, Open-label, Multi-center Trial to
     STARR             compare the Safety and Efficiency of Licensed Agenerase
                       dose (1200mg BID) to a lower Agenerase dose (600mg
                       BID) in the presence of Norvir (100mg BID) when
                       combined with other background Antiretroviral drugs in
                       HIV-1 infected subjects.

     PR98-29-002       The effects of a weekly dosing regimen of procrit (Epoetin
                       Alfa) on the quality of life in the treatment of anemia in
                       HIV- Infected patients on antiviral therapy.

     Protocol          HIV-1 Virologic Response to Saquinavir/Ritonavir
     Salvage
     Zolopa            Therapy after Nelfinavir Failure: A Multicenter Clinic-
                       Based Study.

     PR100-98002       Study Effectiveness of Antiretroviral Regimens Chosen
                       by HIV Genotype: the SEARCH Study

     HE2000-0022      A phase I/II, open label study of the safety, tolerance,
                      pharmacokinetics, drug interaction and anti HIV activity
                      of subcutaneously administered ~ Epi-Br (HE2000) in
                      HIV infected patients on salvage therapy.

     RCV00105         Method of treating HIV positive (AIDS) Patient with
                      Indium (Targeted Biological Therapy) 111 Chelated gp
                      120/41 Antibiotics

     Protocol         A Ramdomized, Open-Label, Phase III Study of ABT-378
     M98-888           Ritonavir in Combination with Nevirapine and Two
                       Nucleoside Revers Transcriptase Inhibitors (NRTI’s) vs
                       Investigator Selected Best Protease Inhibitor(s) In

                                    28
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 32 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
                       Combination with Nevirapine and Two NRTIs in
                       Antiretroviral-Experienced HIV-Infected Subjects.


     Protocol          A Randomized, Open-Label Equivalence Study of FTC
     FTC-303           Versus Lamivudine in Patients on a Stable Triple Anti-
                       Retroviral Therapy Regimen Containing Lamivudine,
                       Stavudine ot Zidovudine, and a Protease Inhibitor or Non-
                       Nucleoside Reverse Transcriptase Inhibitor.

     Protocol          “A Randomized, Double-Blind, Phase III Study of ABT-
     M98-863           378/Riton Plus Stavudine and Lamivudine vs Nelfinavir
                       PlusStavudine and Lamivudine in Antiretroviral – Naive
                       HIV Infected Subjects”.

    Protocol           Evaluation of HIV RNA Suppression Produced by a
                       Triple

    AI454-152-004      Combination Regimen Containing An Enteric Coated
                       Formulation of Didanosine (ddi EC) Administered Once-
                       Daily To A Reference Combination Regimen.

     NZTA-4006         A Phase IIIb, Open-Label, Randomized Study of the
                       Effect of an Education Intervention on Virologic
                       Outcomes, Adherence, Immunologic Outcome, and
                       health Outcomes in HIV-Infected Subjects from Under-
                       Represented Populations Treated with
                       Triple Nucleoside Therapy (Combivir, Lamivudine 150 mg/
                       Zidovudine 300 mg, PO BID Plus Abacavir 300 mg PO BID) for
                       Twenty Four weeks.

     BMS-005           An Open-Label, Ramdomized study, Randomized study,
                       Ramdomized of the additive effect of Hygroxyurea
                       (DROXIA,HU) in combination with Stavudine (ZERIT,
                       d4T) + Didanosine (VIDEX, ddI) + Efavirenz (SUSTIVA,
                       EFV) in Protease Inhibitor- Experienced subjects.

     W-003             Open Label Study of the effects of Thaldomide on Body
                       Composition in Adults with HIV – Associated Wasting.

     37,554-210        A Double-Blind Randomized, Placebo-Controlled multi –
                       center study to assess the Efficacy and Safety of Orally
                       Administered SP-303 for the treatment of Diarrhea in
                       Acquired Immunodeficiency Syndrome (AIDS)Patients.

     AI454-148         A Randomized Study of the long-term Suppression of
                       Plasma HIV-RNA Levels by Triple Combination
                       Regimens in Treatment Naïve Subjects.

                                     29
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 33 of 44

     Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

     GS97-423          PREVEON (Adefovir Dipivoxil) Expanded Access
                       Program

     DMP-266-903       Sustiva (Efavirenz) Expanded Access Program

     CNAA/B3005        A Phase III Randomized, Double-Blind, Multi-Center
                       Study to Evaluate The Safety and Efficacy of
                       3TC/ZDV/1592U89 and 3TC/ZDV/IDV in HIV –1
                       infected Antiretroviral Therapy Naive Subjects

     NRI5520           A Phase III B, Open-Label Protocol to Evaluate
                       Saquinavir Soft Gel Capsules, in Treatment in
                       Combination with other Antiretrovirals in HIV-1 Infected
                       Antiretroviral Experienced Patients.

     NR1553            A Phase III B, Open-Label Protocol to Evaluate
                       Saquinavir Soft Gel Capsules (SGC), in Treatment in
                       Combination with other Antiretrovirals In HIV-1 Infected
                       Antiretroviral Naive Patients.

     AI455-056         A Randomized Blinded Study of the Antiretroviral Effect
                       and Safety of Didanosine (ddi) + / -Stavudine (d4T) + / -
                       Indinavar (IDV) in Treatment Naive HIV-Infected
                       Subjects.

     GS-96-307         Open-Label Study of Cidofovir Gel for Acyclovir-
                       Unresponsive Mucocutaneous Herpes Simplex Disease in
                       Patients with AIDS.

     ALRT1057          A Phase III Trial to Evaluate the Safety and Efficacy of
                       PARENTINTM Topical Gel in the treatment of HIV-
                       Infected Patients with Kaposi’s Sarcoma.

     AG1343-511        A Phase III Randomized, Double-Blind, Placebo-
                       Controlled, Study of VIRACEPT in Combination with
                       Zidovudine (AZT) pleu lamivudine (3TC) Versus AZT
                       plus 3TC Alone in HIV Positive Patients with <l Month or
                       No Prior Antiretroviral Treatment.

    AG1343-515         VIRACEPT Expanded Access Program

   A1455-048           A Randomized Double-Blind Study of Safety, Virologic
                       and Immunological Effects of Stavudine plus 3TC versus
                       Zidovudine plus 3TC in HIV-Infected Subjects Following
                       At Least Six (6) Months of Zidovudine Therapy.

   Protocol            Multi-Center Phase III Trial to Evaluate the Efficacy of

                                    30
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 34 of 44

       Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
   001.002             Recombinant Human Granulocyte-Macrophage Colony
                       Stimulating Factor (rhu Gm-CSF) in Patients with
                       Acquired Immune Deficiency Syndrome (AIDS).

GS-95-120              Vistide (Cidofovir Intravenous) Treatment IND Protocol
                       For Relapsing Cytomegalovirus Retinitis in Patients with
                       AIDS.

Ampligen               A Multi-Center Controlled Study of the Efficacy and
101                    Safety of Ampligen in Patients with AIDS-Related
                       Immune Dysfunction.

89-FOS-09              Foscarnet Treatment of Serious Herpes Infections in
                       Patients with AIDS.

Ganciclovir            A Randomized, Controlled Study of Intravenous
1967                   Ganciclovir Therapy for Peripheral Cytomegalovirus
                       Retinitis Patients with AIDS.

Ganciclovir            Open-Label Protocol for Patients with Sight Threatening
TX303                  Cytomegalovirus Retinitis.

Ganciclovir            Open-Label Protocol for Immunocompromised Patients
1691                   with Life Threatening Cytomegalovirus Disease.

BW566-02               A Pilot Study of 566c80 for the Salvage Treatment of
                       Toxoplasnosis Encephalitis in Patients Infected with the
                       Immunodeficiency Virus (HIV) Who Have Failed or are
                       Intolerant of Pyrimethamine Sulfadiazine.

A1455-019              A Double-Blind Comparison Zidovudine (ZDV) versus
                       Stavudine (d4t) (BMY27857) for the Treatment of
                       Patients with HIV Infection who have Received at Least
                       Six (6) Months of Zidovudine Therapy and who have
                       Absolute CD4 counts Between 50 and 500 Cell/mm3.

A1455-900              A Randomized, blinded Evaluation of Two Doses of
                       Stavudine (2’3’ – Didehydro-3’ – Deoxythymidine, d4t)
                       to Make Treatment Available to Severely
                       Immunocompromised Patients with HIV Infection who
                       have failed or are Intolerant of Alternative Antiretroviral
                       therapy.

NV14147                An Open-Label Program of Dideixyxytidine (DD C) to be
                       Used in Combination with Zidovudine (ZDV) for
                       Treatment of Advanced HIV Disease.

COO41T20               Centocor: HA-1A Efficacy in Septic Shock Trial.

                                    31
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 35 of 44

       Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.



TLC G-65               Multi-Center Open-Label of TKC G-65 (Liposomal
                       Gentamicin) Single Agent Loading Dose with
                       Subsequent Combination Therapy in the Treatment of
                       Disseminated MAI in AIDS Patients.

IX 100-058             Phase I/II Study of IVX-E-59 (AZT-O-ddI) Dimer in
                       Patients with Asymptomatic HIV Disease.

M/330/0018             Randomized, Double-Blind, Placebo-Controlled
                       Comparative Dose response Study of Two Doses of
                       Atevirdine Mesylate in Combination with Fixed Doses of
                       Zidovudine (ZDV) In HIV+ Patients.

M/3331-0017            A Double-Blind, Randomized, Comparative Study of
                       Delavirdine Mesylate (U90-152S) in Combination with
                       Didanosine (ddI) Versus ddI Alone in HIV-1 Infected
                       Individuals with CD4 Counts of <300/mm3.

33384-10               Open-Label Oral 566c80 for the Treatment of Patients
                       with Severe PCP who are Intolerant and/or Unresponsive
                       to Therapy with Trimethoprim/Sulfamethoxazole and
                       Parenteral Pentamidine.

566.501               A Treatment IND for 566c80 Therapy of Pneumocystis
                     carinii pneumonia.

M/3331-0023            Optional, Open-Label, Extended Use Delavirdine
                       Mesylate (DLV) Treatment in Triple Combination for
                       HIV-1+ Patients who Participated in Other Delavirdine
                       Mesylate (DLV) Protocols.

CDC                    Fungal infections and CD4+Lmphocyte Depletion.

HPMPC                  A Phase I/II Study of the Safety and Efficacy of Topical
                       (s)-l[3-Hydroxy-2-(Phosphonylemethoxy) Propyl]
                       Cytosine (HPMPC) in the Treatment of Refactory
                       Mucocutaneous Herpes Simplex Disease in Patients with
                       AIDS.

1038                   A Multi-Center, Placebo-Controlled, Double-Blind,
                       Randomized Trial Comparing the Activity, Safety and
                       Tolerance of: 1) 400 mg Nevirapine in Combination with
                       500-600mg/day of Zidovudine vs. Zidovudine Alone in
                       Asymptomatic HIV-1 Infected Patients with 4-12 Months
                       Prior Zidovudine Therapy and 200-5—CD4+ Cells/mm3

                                    32
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 36 of 44

       Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
                       And,2)400mg Nevirapine vs Nevirapine Placebo in
                       Asymptomatic HIV-1 Nucleoside Naïve Patients with 200-
                       5—CD4+ Cells+Cells/mm3.

SS-GB-L-01             The Effectiveness of Minocycline for Prophylaxis of
                       Toxoplasmosis in Individuals with Advanced HIV
                       Infection.

DATRI-002              Zidovudine Treatment in Patients with Primary (Acute)
                       Human Immunodeficiency Virus Type 1 Infection: A
                       Randomized, Double-Blind, Placebo-Controlled Trial.

Ranitidine             A Pilot, Randomized, Double-blind, Placebo-Controlled,
                       Parallel Designed Multi-Center Trial to Evaluate the
                       Effect of Ranitidine on Immunologic Indicators in
                       Asymptomatic HIV-1 Infected Subjects with a CD4 Count
                       Of Between 400-700/mm3.

006-189/189B           A Randomized, Double-Blind Comparative Study of
                       Azithromycin vs. Clarithromycin in Combination with
                       Ethambutol for the Treatment of Disseminated
                       Mycobacterium Avium Complex (MAC) Infection in
                       AIDS Patients.

A1460-001              A Pilot, Randomized, Double-Blind, Study to Compare
                       The Safety and Biological Effects of Combinations of
                       Didanosine and Stavudine in HIV-Infected Subjects with
                       CD4 Cell Counts of 200-500/mm3 and With No Prior
                       Antiretroviral Therapy.

028574-PR003           A Randomized, Double-Blind, Active-Controlled, Dose-
                       Ranging Study of the Safety and Efficacy of Chronically
                       Administered MDL 28,574A in the Treatment of HIV-
                       Infected Patients.

AG1343-510             A Phase I/II Study of VIRACEPT (AG1343) in
                       Combination with Stavudine (d4t) Versus Stavudine (d4t)
                       Alone in HIV Positive Patients.

95.0.10.1              Compassionate Use of Ambisome for Treatment of
                       Invasive Fungal Infections in Patients Intolerant to or
                       With Disease Unresponsive to Standard Antifungal
                       Therapy Retinitis.

GCVI-601-CMV           A Multi-Center, Randomized Controlled Study to
                       Evaluate the Safety and Efficacy of an Intravitreal
                       Ganciclovir Implant in Patients with Newly-Diagnosed
                       Cytomegalovirus Retinitis.

                                    33
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 37 of 44

       Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.



GCVI-603-CMV           A Multi-Center, Randomized Study to Evaluate the Safety
                       Of an Intravitreal Ganciclovir Implant in Patients with
                       Newly-diagnosed Cytomegalovirus Retinitis.

GCVI-605-COM           A Multi-Center, Open-Label Protocol to Evaluate the Use
                       Of an Intravitreal Ganciclovir Implant in Patients with
                       Sight-Threatening Cytomegalovirus Retinitis and No
                       Central Venous Access.

Protocol               An International, Double-Blind, Randomized, Phase III
1l00.1090              Study to Evaluate the Tolerance, Safety and Effectiveness
                       of Viramune (Nevirapine) in Preventing Clinical AIDS
                       Progression Events of Death when Used in Combination
                       With lamivudine (3TC) and stable(>four weeks)
                       Background Nucleoside Therapy.

M93-069                A Randomized, Open-Label Study of Tolerability and
                       Efficacy of Clarithromycin and Ethambutol in
                       Combination with or without Clofazimine for the
                       Treatment of DMAC in Patients with AIDS.

Foscarnet              An Open-Label Study of Foscarnet Treatment of First
88-FOS-01              Episode CMV Retinitis in AIDS Patients.

Foscarnet              An Open-Label Study of Foscarnet Treatment of CMV
88-FOS-02              Retinitis in AIDS Patients Not Eligible for Ganciclovir
                       Treatment Failures.

E90-527-00             Open-Label Safety Study with Sch39304 in Patients with
                       Systemic Fungal Infections.

CIFN-9002              Recombinant-Methlonyl Human Interferon-Concensus
                       (r-metHulCon). Phase I/II Randomized, Open-Label
                       Study in Patients with AIDS-Associated Kaposi’s
                       Sarcoma to Determine the maximum Tolerated Dose
                       (MTD) of f-meetHulFN-CON and Interon-A when Each
                       is Administered in Combination with Zidovudine.

102.109.1.1           A Multi-Center Randomized Blind Comparative Study
                      of Zidovudine Alone Versus Zidovudine with Acyclovir
                      as Treatment for Patients with AIDS.

BW29, 102-04           A Multi-Center Randomized Blind, Comparative Study
                       of Zidovudine Alone Versus Zidovudine with Acyclovir
                       as Treatment for Patients with AIDS.

                                    34
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 38 of 44

         Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

Clarithromycin          An Open-label Trial to Evaluate the Safety and Efficacy
                        of Clarithromycin in the Treatment of Disseminated
                        MAC Infection in AIDS Patients (Compassionate Plea
                        Basis).

M90-978                 A Phase II Study and Efficacy Study of Clarithromycin
                        In the Treatment of Disseminated Mycobacterium Avium
                        Complex (MAC) in Patients with AIDS.

Intraconazole           Randomized, comparative Study of Intraconazole Versus
                        Fluconazole for the Treatment of AIDS-Related
                        Crytococcal Meningitis.

GCSF-9116               A Phase III Trial of Neupogen (Recombinant-methionyl
                        Human Granulocyte Colony Stimulating Factor) as an
                        Adjunct to Ganciclovir Therapy for Cytomegalovirus

103.9                   A Randomized Phase III Clinical Trial of DaunoXome
                        Versus Combination Chemotherapy with Adriamycin,
                        Bleomycin, and Vincristine (ABV in the Treatment of
                        HIV-Associated Kaposi’s Sarcoma).

103.14                  DaunoXome 60mg/m2, in Patients with Advanced
                        Kaposi’s Sarcoma.

N3663                   A Treatment Protocol for the Use of Dideoxycytidine
                        (ddc) in Patients with AIDS or Advanced ARC who
                        Cannot Be Maintained on Zidovudine (ZDVZ) Therapy.

Ns8-91-02-009           Phase II Study of Safety and Surrogate Marker Efficacy
                        Of SC-48834 and AZT in Symptomatic HIV-1 Infected
                        Patients with >200 - <500 CD4+ cells/mm3.

087085-999              Rifabutin Therapy for the Prevention of Mycobacterium
                        Avium Complex (MAC) Bacteremia in HIV Positive
                        Patients with CD4 Counts <200 Treatment IND.

GS-01-934               A Phase 3, Randomizes, Open-Label, Multicenter Study
                        Of the Treatment of Antiretroviral-Naïve, HIV-1-Infected
                        Subjects Comparing Tenofovir Disoproxil Fumarate and
                        Emtricibatine in Combination with Efavirenz Versus
                        Combivir and Efavirenz

TMC 125-C223            A Randomized, Controlled, Partially Blinded Phase IIb
                        Dose-finding trial of TMC 125, in HIV-1 infected subjects
                        With Documented Genotypic Evidence of Resistance to
                        Currently Available NNRTIs and with at least three

                                     35
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 39 of 44

      Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
                       Primary PI Mutations


TMC 125-C229           An open-label trial with TMC 125 in HIV-1 infected
                       Subjects, who were randomized to a TMC 125 treatment
                       Arm in a sponsor-selected TMC 125 trial and were treated
                       For at least 48 weeks.

TMC 125-C211           An open-label trial of TMC 125 in HIV-1 infected
                       Subjects who were randomized in any sponsor-selected
                       TMC125 trial to an active control arm and either
                       Virologically failed or complete the entire treatment
                       Period, or to placebo arm and were treated for at least
                       48 weeks.

IMANI 2                A Phase II, Open Label, Single Arm Study of the 48-week
                       Virologic and Immunologic Response to Lopinavir /
                       Ritonavir (Kaletra) as a Single Agent in a Cohort of HIV
                       Positive Adult Patients

BI 1182.12             Randomized, open-label, comparative safety and efficacy
                       Study of tipranavir boosted with low-dose ritonavir (TPV/
                       RTV) versus genotypically-defined protease inhibitor/
                       Ritonavir (PI/RTV) in multiple antiretroviral drug-
                       experienced patients ( RESIST 1: Randomized Evaluation
                       of Strategic Intervention in Muli-Drug Resistant Patients
                       with Tipranavir)

BI 1182.58             An open Label Safety Study to Evaluate the Safety of
                       Tipranavir plus Ritonavir When Used in Combination
                       With Other Agents for the Treatment of Patients with
                       HIV Infection Who Have Failed and/or Are Intolerant to
                       Combination Antiretroviral Therapy and Have Limited
                       Treatment Options.

BI 1182.70             An Open Label, Non-randomized Treatment Protocol of
                       Tipranavir Co-administered with Low-dose Ritonavir
                       (TPV/r) in Protease Inhibitor-experienced Patients with
                       HIV-1 Infection(the Tipranavir Expanded Access
                       Program)

ML 18021               A 48-Week, Open-Label, Multicenter, Prospective
                       Study Comparing Treatment with Double-Boosted
                       Saquinavir Mesylate + Lopinavir/Ritonavir in
                       Combination with Enfuvirtide HAART versus Double-
                       Boosted Saquinavir Mesylate + Multiple Nucleoside
                       Combination to evaluate Efficacy in HIV-1 Positive
                       Patients.

                                    36
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 40 of 44

      Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.



ML 18413               A 48- Week, Randomized,Open-Label, 2-Arm Study to
                       Compare the Efficacy of Saquinavir/Ritonavir BID plus
                       Emtricitabine/Tenofovir QD in Treatment- Naïve HIV-1
                       Infected Patients (Gemini Study)

M03-613                A Randomized, Open Label Study Assessing Safety,
                       Tolerability, Efficacy, and Metabolic Effects of a
                       Simplified Lopinavir/ritonavir-based
                       Induction/Maintenance Therapy in Antiretroviral- Naïve
                       HIV- Infected Subjects

NV 17751               Observational Cohort Study of Pneumonia in Fuzeon-
                       Exposed and Non-exposed Patients

COL 101310             Virologic and Immunologic Outcomes in Patients Form
                       A Clinical Practice Switched from AMPENAVIR
                       ( AGENERASE ) to FOSAMPRENAVIR ( LEXIVA )

INCB 8721 RVT-203      A Placebo-Controlled, Double-Blinded, Parallel Dose
                       Group Study Exploring the Safety, Tolerability and
                       Virological Effect of 50, 100 and 200 mg of Reverset
                       (RVT) in HIV Infected Antiretroviral Therapy
                       Experienced Subjects When Used in Combination with
                       Other Antiretroviral Agents.

INCB 8721 RVT-901      A Long-Term Open-Label Non-Randomized Study to
                       Evaluate the Safety of 100 and 200 mg Reverset (RVT) in
                       HIV-Infected Antiretroviral Therapy- Experienced
                       Subjects When Used in Combination with Other
                       Antiretroviral Agents.

TNX- 355.03          A Phase 2, Multicenter, Randomized, Double- Blinded,
                     Placebo- Controlled, Three-Arm Study of the Anti-CD 4
                     Monoclonal Antibody TNX- 355 with Optimized
                     Background Therapy in Treatment- Experienced Subjects
                     Infected with HIV-1

ESS 100732           A Phase IIIB, Randomized, Open-Label, Multicenter
                     Study of the Safety and Efficacy of GW433908 (700 mg
                     BID) plus Ritonavir (100mg BID) Versus Lopinavir/
                     Ritonavir (400mg/ 100mg BID) When Administered in
                     Combination with the Abacavir/Lamivudine (600mg/
                    300mg) Fixed-Dose Combination Tablet QD in
                    Antiretroviral-Naïve HIV-1 Infected Adults Over
                    48 Weeks

                                    37
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 41 of 44

         Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.

M05-730               A Phase 3, randomized, Open-Label Study of Lopinavir/
                      Ritonavir tablets versus Soft Gel capsules and Once Daily
                      Versus Twice Daily Administration, when Coadministered
                      With NRTIs in Antiretroviral Naïve HIV-1 Infected Subjects

ML 18596(ENF-404)     A Randomized, Open_Label, Two-Way Crossover Study to
                      Assess the Tolerability of the B2000 needle-free Injection
                      Device (NFID) for Administration of Enfuvirtide (ENF).

TMC114-C229          Early Access of TMC114 in Combination with Low-Dose
                     Ritonavir (RVT) and other Antoretrovirals (ARVs) in highly
                     Treatment Experienced HIV-1 Infected Subjects with limited
                     To No Treatment Options.

GS-US-164-0115       Boosted Atazanavir and Truvada Given Once-Daily- the
                     BATON Study: A Phase 4, Prospective, Open Label, Multi
                     Center Study of the Safety, Efficacy, and Adherence in HIV
                     Infected, Antiretroviral Naïve Subjects Treated with a Simple
                     Once- daily Regimen.

P03672              Vicriviroc (SCH 417690) in Combination Treatment With
                    Optimized ART Regimen in Experienced Subjects (Victor E-1)

AI424-131           A Phase IV, Open-Label, Randomized, Multicenter Trial
                    Assessing A Reyataz-Based Substitution Approach in the
                    Management of Lipodystrophy Syndrome (The REAL Study)

 ML 19712              A Multicenter, Open-Label Study Evaluating the Safety and
                      Efficacy of a New Investigational Protease Inhibitor (PI) with
                      FUZEON (Enfuvirtide) Plus Optimized Background in HIV-1
                      Infected Triple-Class Treatment-Experienced, Enfuviritide-
                      Naïve Patients (BLQ Study).

TMC114-C226          Early Access of TMC114 in Combination with Low-Dose
                     Ritonavir (RVT) and Other Antiretrovirals (ARVs) in Highly
                     Treatment Experienced HIV-1 Infected Subjects with Limited
                     To No Treatment Options.

GS-US-183-0105       A Phase 2, Randomized Study of the Treatment of
                     Antiretroviral Treatment-Experienced HIV-1 Infected Subjects
                     Comparing Ritonavir-Boosted (GS9137/r) Versus
                     A Comparator Ritonavir-Boosted Protease Inhibitor(CPI/r)
                     In Combination with Background Antiretroviral Therapy.

GS-US-380-1490       A Phase 3, Randomized Double_Blind study to Evaluate the
                     Safety and Efficacy of GS-9883/Emtricitabine/ Tenofovir
                     Alafenamide Versus Dolutegravir + Emtricitabine? Tenofovir

                                       38
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 42 of 44

       Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
                       Alafenamide in HIV-1 Infected , Antiretroviral Treatment
                       –Naïve Adults.

GS-US-380-1489       A Phase 3, Randomized , Double Blind Study to Evaluate the
                     safety and Efficacy of GS-9883/Emtricitabine/Tenofovir
                     Alafenamide Versus Abacavir/Dolutegravir/Lamivudine in
                     HIV-1 Infected, Antiretroviral Treatment –Naïve adults

GS-US-380-1844       A phase 3, Randomized, Double –Blind Study to Evaluate the
                     Safety and Efficacy of Switching from a Regimen of
                     Dolutegravirand ABC/3TC, or a Fixed Dose Combination
                     (FDC) of ABC/DTG/3TC to a FDC of GS-9883/F/TAF in HIV-1
                     Infected Subjects who are virologically suppressed.

GS-US-292-0111      A phase 3 Randomized , Double blind Study to evaluate the safety
                    and efficacy of Elvitegravir /Cobicistat/ Emtricitabine/Tenofovir
                    Alafenamide versus Elvitegravir /Cobicistat/
                    Emtricitabine/Tenofovir Diproxilfumarate in HIV- Positive,
                    Antiretroviral- naïve adults.

GS-US-337-0115       A phase 3 Multicenter, Open label study to Investigate the
                     efficacy and safety of Sofosbuvir/Ledispavir Fixed –dose
                    combination for 12 weeks in subjects with Chronic Genotype 1 or
                    4 Hepatitis C Virus (HCV) and Human Immunodeficiency virus
                    (HIV)-1 Co-infection

M14-222            An Open label Multicenter study to evaluate Long term Outcomes
                   with ABT-450/Ritonavir?ABT-267 (ABT-450/r/ABT-267) and
                   ABT-333 with or without Ribavirin (RBV) in adults with
                   Genotype 1 Chronic Hepatis C Virus (TOPAZ II)

GS-US-292-104     A Phase 3, Randomized , Double-Blind study to evaluate the safety
                  and efficacy of
                  Elvitegravir/Cobicistat/Emtricitabine/Tenofovir/Tenofovir
                  Alafenamide versus
                  Elvitegravir/Cobicistat/Emtricitabine/Tenofovir
                  Disoproxilfumarate in HIV-1 positive antiretroviral treatment-
                  naïve adults.

GS-US-311-1089     A phase 3 Randomized Double blind Switch study to Evaluate the
                    emtricitabine/tenofovir alafenamide (F/TAF) in HIV-1 Positive
                   subjects who are virologically suppressed on regimens containing
                  (FTC/TDF)

TMC1141FD3013 A phase 3 randomized, active controlled open label study to
               evaluate the efficacy, safety and tolerability of switching to a
               darunavir/Cobicistat/emtricitabine/tenofovir alafenamide
              (D/C/F/TAF) once daily single-tablet regimen versus continuing

                                         39
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 43 of 44

       Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
                   the current regimenconsisting of a boosted protease inhibitor (bpi)
                   combined with emtricitabine/ tenofovir disoproxilfumarate
                  (FTC/TDF) in virologically suppressed , human immunodeficiency
                   virus type 1 (HIV-1)infected subjects.

TMC278HIV4003: A phase IV 48 week , Open label , Pilot study of Darunavir
               Boosted by Cobicistat inn Combination with Rilpivirine to treat
               HIV+ Naïve subjects (PREZENT)

GS-US-183-0130     A phase 3 Randomized , Open label study of Lopinavir /ritonavir
                   tablets 800/200mg once daily versus 400/100mg twice daily when
                   Coadministered with Nucleotide reverse Transcriptase Inhibitors
                   in Antiretroviral Experienced, HIV-1 Infected subjects (Abbott
                   MO6-802


PRO 140_CD02       A multi-center , Randomized , Double –blind , Placebo Controlled
                   Trial , followed by Single arm Treatment of PRO 140 in
                   Combination with Optimized background therapy in treatment
                   Experienced HIV-1 Subjects

GS-US-366-1992     A Phase 3b Randomized Open-label, Controlled study of the
                   Efficacy , Safety and Tolerability of 12 weeks Ledispavir/Sofusbuvir
                   (LDV/SOF) Treatment for HIV/HCV Co-Infected subjects who
                    switch to Elvitegravir/Cobicistat?Emtricitabine?Tenofovir
                   Alafenamide (E/C/F/TAF) or Emtricitabine /Rilpivirine/Tenofovir
                   Alafenamide (F/R/TAF)prior to LDV?SOF HCV treatment , the
                   HCV/HIV Co-STAR study (Co-infection treatment with single
                   tablet antiretroviral regimen

M15- 464           A randomized Double –blind , Placebo controlled , multicenter
                   study to evaluate the Efficacy of ABT-493/ABT-530 in adults with
                   Chronic Hepatitis C virus Genotype 2 Infection (ENDURANCE-2)

M14-730            A multicenter , Open label study to Evaluate the efficacy and safety
                   of ABT-493/ABT 530 in Adults with chronic Hepatitis C virus
                  (HIV) Genotype 1-6 infection and Human Immunodeficienncy
                  Virus-1 (HIV-1 Co Infection (EXPEDITION-2)

PRO 140_CD03        A phase 2b/3, Multicenter Study to assess the treatment stategy of
using PRO 140 SC as a Long Acting Single Agent Maintenance Therapy for 48 Weeks
in Virologically Suppressed Subjects with CCR5tropic HIV1 infection.

PRO 140_CD 02 Extension An Extension Protocol for Subjects who successfully
completed PRO_140CD02 study .

GS-US-380-4030 A phase 3, randomised double blind study to evaluate the safety and
efficacy of switching from a regimen of dolutegravir and either emtricitabine/tenofovir

                                          40
Case 4:20-cv-01115 Document 16 Filed on 04/02/20 in TXSD Page 44 of 44

       Joseph Clayton Gathe, Jr., M.D., F.A.C.P., F.I.D.S.A.
alafenamide or emtricitabine/tenofovir disoproxilfumarate to fixed dose combination of
bictegravir/emtricitabine/tenofovir alafenamide in HIV-1 infected subjects who are
virologically suppressed.

GS-US-380-4580 A phase 3b, multicenter, opemnlabel study to evaluate switching
from a regimen of two nucleos(t)ide reverse transcriptase inhibitors (NRTI) + a third
agent to a fixed dose combination (FDC) of bictegrvir/emtricitabine/tenofovir
alafenamide(B/F/TAF) in virologically-suppressed, HIV-1 infected African American
participants.

3152-301-002     AURORA : A phase 3, multicenter , Randomized Double- Blind,
Placebo-Controlled study to Evaluate the Efficacy and Safety of Cencriviroc for the
Treatment of Liver Fibrosis in Adult Subjects with Nonalcoholic Steatohepatitis.




                                          41
